Case 20-69501-jwc        Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24            Desc Main
                                   Document      Page 1 of 65




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


 In re:
                                                           Case No. 20-69501-jwc
 NEELKANTH HOTELS, LLC,
                                                           Chapter 11
             Debtor.
 _________________________________/


                          MIDLAND LOAN SERVICES’ MOTION
                        TO PROHIBIT USE OF CASH COLLATERAL

          U.S. BANK NATIONAL ASSOCIATION, as Trustee for the registered holders of COMM

2012-CCRE3 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, acting by and

through MIDLAND LOAN SERVICES, solely in its capacity as Special Servicer (“Movant”), a

secured party and party in interest, moves, pursuant to 11 U.S.C. § 363, to prohibit the use of

Movant’s cash collateral (“Cash Collateral”) by Neelkanth Hotels, LLC (the “Debtor”), and states

as follows:

                                           Background

          1.    Debtor commenced this Chapter 11 case on August 31, 2020 (the “Petition Date”).

          2.    The Debtor’s Petition was not accompanied by any schedules and none have since

been filed. However, the case is a single asset real estate case and thus, the sole asset at issue in

the case is real property located at property located at 1302 Green Street Conyers, Georgia (the

“Real Property”), which is subject to a Deed to Secure Debt and an Assignment of Rents.


123505075.1
Case 20-69501-jwc       Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24             Desc Main
                                  Document      Page 2 of 65




       3.      Movant is the successor by assignment to Cantor Commercial Real Estate Lending,

L.P. (“Cantor”), the original lender on a loan made to Debtor pursuant to a Promissory Note dated

August 30, 2012, from Debtor to Cantor in the original principal amount of $6,000,000.00 (the

“Note”).

       4.      The Loan is further evidenced by a Loan Agreement dated August 30, 2012

between Debtor and Cantor (the “Loan Agreement”).

       5.      Debtor’s obligations under the Note and Loan Agreement are secured by a Deed to

Secure Debt, Security Agreement, Assignment of Leases and Fixture Filing with respect to the

Real Property dated August 30, 2012 (the “Security Deed”) and an Assignment of Leases and

Rents, dated August 30, 2012 (the “Rent Assignment”). Copies of the Security Deed and the Rent

Assignment are attached hereto as Exhibits A and B.

       6.      The Security Deed was recorded on September 10, 2012, at Deed Book 5224, page

110 of the Public Records of Rockdale County, Georgia.

       7.      The Rent Assignment was recorded on September 10, 2012, at Deed Book 5224 at

page 134 of the Public Records of Rockdale County, Georgia.

       8.      Among other things, the Security Deed and the Assignment of Rents provide

Movant a security interest with respect to Debtor’s accounts and accounts receivable and an

assignment of rents, and all other proceeds from the Real Property and its operations (collectively,

the “Property”).

       9.      The Note, Security Deed, Loan Agreement, and Rent Assignment (the “Loan

Documents”) were assigned to Movant on or about October 18, 2012, pursuant to an Assignment




123505075.1
Case 20-69501-jwc        Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24           Desc Main
                                  Document      Page 3 of 65




of Deed to Secure Debt, Security Deed, Assignment of Leases and Fixture Filing and Assignment

of Assignment of Leases and Rents (“Assignment”), a copy of which is attached as Exhibit C.

       10.     Debtor went into default under the Loan Documents in late 2019, including failing

to pay monthly installment payments of principal, interest, and escrows/reserves on the Loan.

       11.     Movant sought and obtained the appointment of a receiver regarding the Property

and the parties subsequently executed a Reinstatement and Modification Agreement, a copy of

which is attached as Exhibit D.

       12.     Since April 2020, Debtor has failed or refused to pay to Movant the monthly

installments of principal and interest, as well as tax and insurance impounds and other monthly

reserve payments due under the Loan and the loan was accelerated.

       13.     On or about July 28, 2020, Movant began proceedings to affect the foreclosure sale

of the property (the “Foreclosure Proceedings”).

       14.     Pursuant to the Foreclosure Proceedings, a foreclosure sale regarding the Property

was scheduled for September 1, 2020.

       15.     As of the Petition Date, and pursuant to the Judgment, the Debtor owed Movant

$6,100,762.04.

                                       Relief Requested

       Movant requests that this Court enter an Order prohibiting the Debtor’s use of Movant’s

Cash Collateral. Pursuant to Bankruptcy Code Section 363(c)(2), the Debtor cannot use Movant’s

Cash Collateral without its consent, or this Court’s authorization to use of such Cash Collateral,

after notice and a hearing:




                                                2
123505075.1
Case 20-69501-jwc        Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24              Desc Main
                                   Document      Page 4 of 65




               The trustee may not use, sell, or lease cash collateral under
               paragraph (1) of this subsection unless—

               (A) each entity that has an interest in such cash collateral consents;
               or

               (B) the court, after notice and a hearing, authorizes such use, sale,
               or lease in accordance with the provisions of this section.

       Debtor has not requested Movant’s consent to use the Cash Collateral and no agreement

has been reached regarding cash collateral and/or adequate protection issues since the

commencement of this case.

       Debtor has not yet filed any motion seeking this Court’s authority to use Movant’s Cash

Collateral and the Court has not entered any order permitting Debtor to use Movant’s Cash

Collateral. In the absence of Movant’s consent or an order of this Court, after notice and a hearing,

the Debtor is not permitted to use Cash Collateral. It is Debtor’s obligation, absent and until

Movant’s consent or this Court’s authorization to use the Cash Collateral, to segregate any Cash

Collateral received. 11 U.S.C. § 363(c)(4); In re Four Seasons Marine & Cycle, Inc., 263 B.R.

764, 768-69 (E.D. Tex. 2001).

       If a secured creditor objects to the debtor’s proposed use of cash collateral, the court must

ensure that the creditor’s interests are adequately protected:

               [O]n request of an entity that has an interest in property used. . . the
               court, with or without a hearing, shall prohibit or condition such use.
               . . as is necessary to provide adequate protection of such interest.

11 U.S.C. § 363(e).


        WHEREFORE, Movant, respectfully requests that this Court enter an order prohibiting the
Debtor’s use of Movant’s Cash Collateral and granting such further relief as may be just and
proper.


                                                  3
123505075.1
Case 20-69501-jwc    Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24         Desc Main
                              Document      Page 5 of 65




       Dated: September 15, 2020

                                       Respectfully submitted,

                                       CARLTON FIELDS, P.A.



                                       /s/ Justan C. Bounds
                                       Justan C. Bounds
                                       Georgia Bar No. 339789
                                       1201 West Peachtree Street, Suite 3000
                                       Atlanta, Georgia 30309
                                       (404) 815-3400
                                       (404) 815-3415 (fax)
                                       Email: jbounds@carltonfields.com

                                       Attorneys for Movant




                                          4
123505075.1
Case 20-69501-jwc       Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24           Desc Main
                                  Document      Page 6 of 65




                                 CERTIFICATE OF SERVICE


        I HEREBY CERTIFY that on September 15, 2020, a true and correct copy of Midland Loan

Services’ Motion To Prohibit Use Of Cash Collateral was served via electronic means as listed on

the Court’s ECF noticing system or by regular first class mail to the parties listed on the attached

list.


                                             Respectfully submitted,

                                             CARLTON FIELDS, P.A.



                                             /s/ Justan C. Bounds
                                             Justan C. Bounds
                                             Georgia Bar No. 339789
                                             1201 West Peachtree Street, Suite 3000
                                             Atlanta, Georgia 30309
                                             (404) 815-3400
                                             (404) 815-3415 (fax)
                                             Email: jbounds@carltonfields.com

                                             Attorneys for Movant




                                                5
123505075.1
Case 20-69501-jwc       Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                                  Document      Page 7 of 65




DISTRIBUTION LIST:

John A. Christy
Schreeder, Wheeler & Fling, LLP
1100 Peachtree Street
Suite 800
Atlanta, GA 30309-4516

Thomas Wayne Dworschak
Office of the U.S. Trustee
Room 362
75 Ted Turner Drive, SW
Atlanta, GA 30303

Sean A. Gordon
Austin Alexander
Thompson Hine LLP
Two Alliance Center
3560 Lenox Road, Suite 1600
Atlanta, GA 30326

Neelkanth Hotels, LLC
5400 Laurel Springs Parkway
Suite 202
Suwanee, GA 30024

Neelkanth Hotels, LLC
1302 SE Green Street
Conyers, GA 30012




                                             6
123505075.1
Case 20-69501-jwc   Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                             Document      Page 8 of 65



                                 Exhibit A




                                        1
    Case 20-69501-jwc            Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                                       Desc Main
I                                         Document      Page 9 of 65

                                                                                             3g
                                                                                      b4p_ci


                                                                         IIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIII
                                                                      Doc ID     008726810024 Typ   SD
                                                                      Recorded   09/10/2012 at 03 46 06 PM
                                                                       Fee Amt: $18,056.00 Pape 1 of 24
                                                                       Intangible Tax: $18,000.00
    THIS INSTRUMENT PREPARED BY                                       :Rockdale County Superior Court
                                                                       Ruth A. Wilson Clerk
    Return to: David Holcomb
    900 Old Roswell Lakes Pkwy                                        BK5224 PG110-133
    Suite 310
    Roswell, GA 30076




                                                      (SPACE ABOVE THIS LINE FOR RECORDER'S USE)




                                     NEELKANTH HOTELS LLC, as grantor
                                               (Borrower)

                                                      TO


                       CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., as grantee
                                            (Lender)


                           DEED TO SECURE DEBT, SECURITY AGREEMENT,
                            ASSIGNMENT OF LEASES AND FIXTURE FILING


                                      Dated:-     As of August,l, 2012

                                      Location:   1302 Green Street
                                                  Conyers, Georgia

                                     County:      Rockdale




    -04830.7853-5952

                                                      2
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                    Document      Page 10 of 65



                       DEED TO SECURE DEBT, SECURITY AGREEMENT,
                        ASSIGNMENT OF LEASES AND FIXTURE FILING

          This DEED TO SECURE DEBT, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
AND FIXTURE FILING (as the same may be amended, restated, replaced, supplemented or otherwise
modified, being hereinafter referred to as this "Security Instrument"), is made as of August Z, 2012, by
NEELKANTH HOTELS LLC, a Georgia limited liability, company, having its principal place of business
at 1540 Hwy 138 SE, Suite 4G, Conyers, Georgia 30013, as grantor ("Borrower"), for the benefit of
CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware limited partnership having an
address at 110 East 59th Street, 6th Floor, New York, New York 10022, as grantee (together with its
successors and assigns, collectively, "Lender").

                                               RECITALS:

          A.      This Security Instrument is given to secure a loan (the "Loan") in the principal sum of
Six Million and No/100 Dollars ($6,000,000.00) advanced pursuant to that certain Loan Agreement, dated
as of the date hereof, between Borrower and Lender (as the same may be amended, restated, replaced,
supplemented or otherwise modified froth time to time, the "Loan Agreement") and evidenced by that
certain Promissory Note, dated the date hereof, made by Borrower in favor of Lender (as the same may be
amended, restated, replaced, supplemented, extended or otherwise modified from time to time, the
"Note") on September 6, 2022 (the "Maturity Date"). Capitalized terms used but not defined herein shall
have the meanings ascribed to such terms in the Loan Agreement.

        B.     Borrower desires to secure the payment of the Debt (as defined in the Loan Agreement)
and the performance of the Other Obligations (hereinafter defined).

          C.    This Security Instrument is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Borrower of its obligations thereunder and under the other Loan
Documents are secured hereby, and each and every term and provision of the Loan Agreement, the Note,
and that certain Assignment of Leases and Rents of even date herewith made by Borrower in favor of
Lender delivered in connection with this Security Instrument (as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time, the "Assignment of Leases"), including
the rights, remedies, obligations, covenants, conditions, agreements, indemnities, representations and
warranties of the parties therein, are hereby incorporated by reference herein as though set forth in full
and shall be considered a part of this Security Instrument (the Loan Agreement, the Note, this Security
Instrument, the Assignment of Leases and all other documents evidencing or securing or otherwise setting
out conditions, covenants, representations and/or remedies in favor of the Lender in connection with the
funding of the Debt (including all additional mortgages, deeds of trust, deeds to secure debt and
assignments of leases and rents) or executed or delivered in connection therewith, are hereinafter referred
to collectively as the "Loan Documents").

          NOW THEREFORE, in consideration of the making of the Loan by Lender and the covenants,
agreements, representations and warranties set forth in this Security Instrument:

                                              ARTICLE 1

                                       GRANTS OF SECURITY

       Section 1.1    Property Conveyed. Borrower does hereby irrevocably grant, bargain, sell,
pledge, assign, warrant, transfer and convey to Lender, with power of sale AND RIGHT OF ENTRY
AND POSSESSION for the benefit and security of Lender, all of the real, personal, tangible and


44830-7853-5952

                                                    3
Case 20-69501-jwc          Doc 14      Filed 09/15/20 Entered 09/15/20 15:00:24                    Desc Main
                                      Document      Page 11 of 65



intangible property, rights, interests and estates now owned, or hereafter acquired by Borrower
(collectively, the "Property") including, without limitation, the following:

             (a)     Land. The real property, and/or leasehold interest in the real property situated in
Rockdale County, Georgia and described in Exhibit "A" attached hereto and made a part hereof (the
"Land");

              (b)     Additional Land. All additional lands, estates and development rights hereafter
acquired by Borrower for use in connection with the Land and the development of the Land and all
additional lands and estates therein which may, from time to time, by supplemental deed to secure debt or
otherwise, be expressly made subject to the lien of this Security Instrument;

                (c)       Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or hereafter erected or located on
the Land (collectively, the "Improvements");

                 (d)      Easements. All easements, rights -of -way or use, rights, strips and gores of land,
streets, ways, alleys, passages, sewer rights, water, water courses, water rights and powers, air rights and
development rights, permits, licenses, rights of way and all estates, rights, titles, interests, privileges,
liberties, servitudes, tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the Improvements and the reversions
and remainders, and all land lying in the bed of any street, road or avenue, opened or proposed, in front of
or adjoining the Land, to the center line thereof and all the estates, rights, titles, interests, dower and rights
of dower, curtesy and rights of curtesy, property, possession, claim and demand whatsoever, both at law
and in equity, of Borrower of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

                   (e)   Equipment. All "equipment," as such term is defined in Article 9 of the Uniform
Commercial Code (as hereinafter defined), now owned or hereafter acquired by Borrower, which is used
at or in connection with the Improvements or the Land or is located thereon or therein (including, but not
limited to, all machinery, equipment, heating, ventilation or air conditioning equipment, garbage
equipment and apparatus, incinerators, boilers, furnaces, motors, furnishings, and electronic data-
processing and other office equipment now owned or hereafter acquired by Borrower and any and all
additions, substitutions and replacements of any of the foregoing), together with all attachments,
components, parts, equipment and accessories installed thereon or affixed thereto (collectively, the
"Equipment"). Notwithstanding the foregoing, Equipment shall not include any property belonging to
tenants under leases except to the extent that Borrower shall have any right or interest therein;

                   (f) Fixtures. All Equipment now owned, or the ownership of which is hereafter
acquired, by Borrower which is so related to the Land and Improvements forming part of the Property that
it is deemed fixtures or real property under the law of the particular state in which the Equipment is
located, including, without limitation, all building or construction materials intended for construction,
reconstruction, alteration or repair of or installation on the Property, construction equipment, appliances,
machinery, plant equipment, fittings, apparatuses, fixtures and other items now or hereafter attached to,
installed in or used in connection with (temporarily or permanently) any of the Improvements or the
Land, including, but not limited to, engines, devices for the operation of pumps, pipes, plumbing,
cleaning, call and sprinkler systems, fire extinguishing apparatuses and equipment, heating, ventilating,
plumbing, laundry, incinerating, electrical, air conditioning and air cooling equipment and systems, gas
and electric machinery, appurtenances and equipment, pollution control equipment, security systems,
disposals, dishwashers, refrigerators and ranges, recreational equipment and facilities of all kinds, and
water, gas, electrical, storm and sanitary sewer facilities, utility lines and equipment (whether owned


                                                        2
-44830-7853-5952

                                                       4
v..
      Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                          Document      Page 12 of 65



      individually or jointly with others, and, if owned jointly, to the extent of Borrower's interest therein) and
      all other utilities whether or not situated in easements, all water tanks, water supply, water power sites,
      fuel stations, fuel tanks, fuel supply, and all other structures, together with all accessions, appurtenances,
      additions, replacements, betterments and substitutions for any of the foregoing and the proceeds thereof
      (collectively, the "Fixtures"). Notwithstanding the foregoing, "Fixtures" shall not include any property
      which tenants are entitled to remove pursuant to leases, except to the extent that Borrower shall have any
      right or interest therein;

                        (g)     Personal Property. All furniture, furnishings, objects of art, machinery, goods,
      tools, supplies, appliances, general intangibles, contract rights, accounts, accounts receivable, franchises,
      licenses, certificates and permits, and all other personal property of any kind or character whatsoever as
      defined in and subject to the provisions of the Uniform Commercial Code, whether tangible or intangible,
      other than Fixtures, which are now or hereafter owned by Borrower, together with all accessories,
      replacements and substitutions thereto or therefor and the proceeds thereof (collectively, the "Persona!
      Property"), and the right, title and interest of Borrower in and to any of the Personal Property which may
      be subject to any security interests, as defined in the Uniform Commercial Code, as adopted and enacted
      by the state or states where any of the Property is located (as amended from time to time, the "Uniform
      Commercial Code"), superior in lien to the lien of this Security Instrument and all proceeds and products
      of the above;

                     (h)     Leases and Rents. All leases (including, without limitation, ground leases,
      subleases or subsubleases), lettings, licenses, concessions or'other agreements (whether written or oral)
      pursuant to which any Person is granted a possessory interest in, or right to use or occupy all or any
      portion of the Land and the Improvements, and every modification, amendment or other agreement
      relating to such leases, subleases, subsubleases, or other agreements entered into in connection with such
      leases, subleases, subsubleases, or other agreements and every guarantee of the performance and
      observance of the covenants, conditions and agreements to be performed and observed by the other party
      thereto, heretofore or hereafter entered into (collectively, the "Leases"), whether before or after the filing
      by or against Borrower of any petition for relief under 11 U.S.C. §101 et seq., as the same may be
      amended from time to time (the "Bankruptcy Code") and all right, title and interest of Borrower, its
      successors and assigns therein and thereunder, including, without limitation, cash or securities deposited
      thereunder to secure the performance by the lessees of their obligations thereunder and all rents, rent
      equivalents, moneys payable as damages or in lieu of rent or rent equivalents, additional rents, revenues,
      issues and profits (including all oil and gas or other mineral royalties and bonuses), income, fees,
      receivables, deposits (including, without limitation, security, utility and other deposits) accounts and
      receipts from the Land and the Improvements whether paid or accruing before or after the filing by or
      against Borrower of any petition for relief under the Bankruptcy Code (collectively, the "Rents") and all
      proceeds from the sale or other disposition of the Leases and the right to receive and apply the Rents to
      the payment of the Debt and the performance of the Other Obligations;

                                 Condemnation Awards. All Awards or payments, including interest thereon,
      which may heretofore and hereafter be made with respect to all or any portion of the Property, whether
      from the exercise of the right of eminent domain (including, but not limited to, any transfer made in lieu
      of or in anticipation of the exercise of such right), or for a change of grade, or for any other injury to or
      decrease in the value of the Property including, without limitation, any award or awards, or settlements or
      payments, hereafter made resulting from (i) condemnation proceedings or the taking of all or any portion
      of the Improvements, the Equipment, the Fixtures, the Leases or the Personal Property, or any part
      thereof, under the power of eminent domain; or (ii) the alteration of grade or the location or the
      discontinuance of any street adjoining the Property or any portion thereof; and Borrower hereby agrees to
      execute and deliver from time to time such further instruments as may be requested by Lender to confirm
      such assignment to Lender of any such award, damage, payment or other compensation;


                                                            3
      -N4830-7853-5952

                                                           5
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                    Document      Page 13 of 65



                        Insurance Proceeds. All Insurance Proceeds in respect of the Property under any
Policies covering the Property, including, without limitation, the right to receive and apply the proceeds
of any Policies, judgments, or settlements made in lieu thereof, in connection with a Casualty to the
Property;

                  (k)   Tax Certiorari. All refunds, rebates or credits in connection with any reduction
in Taxes or Other Charges charged against the Property;

                (I)    Conversion. All proceeds of the conversion, voluntary or involuntary, of any of
the foregoing including, without limitation, Insurance Proceeds and Awards, into cash or liquidation
claims;

                (m)      Rights. The right, in the name and on behalf of Borrower, to appear in and
defend any action or proceeding brought with respect to the Property and to commence any action or
proceeding to protect the interest of Lender in the Property;

                (n)      Agreements. All agreements, contracts, certificates, instruments, franchises,
permits, licenses, plans, specifications and other documents, now or hereafter entered into, and all rights
therein and thereto, respecting or pertaining to the use, occupation, construction, management or
operation of the Land and any part thereof and any Improvements or any business or activity conducted
on the Land and any part thereof and all right, title and interest of Borrower therein and thereunder,
including, without limitation, the right, upon the happening of any default hereunder, to receive and
collect any sums payable to Borrower thereunder;

                 (o)     Trademarks. All trade names, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or used in connection with the
operation of the Property;

                 (p)     Accounts. All reserves, escrows and deposit accounts maintained by Borrower
with respect to the Property, including, without limitation, all accounts established or maintained pursuant
to the Loan Agreement, the Clearing Account Agreement or the Deposit Account Agreement; together
with all deposits or wire transfers made to such accounts and all cash, checks, drafts, certificates,
securities, investment property, financial assets, instruments and other property held therein from time to
time and all proceeds, products, distributions or dividends or substitutions thereon and thereof; and

                (q)      Other Rights. Any and all other rights of Borrower in and to the items set forth
in Subsections (a) through (p) above.

                 AND without limiting any of the other provisions of this Security Instrument, to the
extent permitted by applicable law, Borrower expressly grants to Lender, as secured party, a security
interest in the portion of the Property which is or may be subject to the provisions of the Uniform
Commercial Code which are applicable to secured transactions; it being understood and agreed that the
Improvements and Fixtures are part and parcel of the Land (the Land, the Improvements and the Fixtures
collectively referred to as the "Real Property") appropriated to the use thereof and, whether affixed or
annexed to the Real Property or not, shall for the purposes of this Security Instrument be deemed
conclusively to be real estate and conveyed hereby.

        Section 1.2    Assignment of Rents. Borrower hereby absolutely and unconditionally assigns
to Lender all of Borrower's right, title and interest in and to all current and future Leases and Rents; it
being intended by Borrower that this assignment constitutes a present, absolute assignment and not an
assignment for additional security only. Nevertheless, subject to the terms of the Assignment of Leases,


                                                      4
4483D-7853-5952
                                                      6
    Case 20-69501-jwc            Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                  Desc Main
                                          Document      Page 14 of 65



    the Loan Agreement, the Clearing Account Agreement, the Deposit Account Agreement and Section
    7.1(h) of this Security Instrument, Lender grants to Borrower a revocable license to collect, receive, use
    and enjoy the Rents and Borrower shall hold the Rents, or a portion thereof sufficient to discharge all
    current sums due on the Debt, for use in the payment of such sums.

            Section 1.3       Security Agreement. This Security Instrument is both a real property deed to
    secure debt and a "security agreement" within the meaning of the Uniform Commercial Code. The
    Property includes both real and personal property and all other rights and interests, whether tangible or
.   intangible in nature, of Borrower in the Property including all accounts established by Lender pursuant to
    the Loan Agreement, Clearing Account Agreement or Deposit Account Agreement. By executing and
    delivering this Security Instrument, Borrower hereby grants to Lender, as security for the Obligations
    (hereinafter defined), a security interest in the Fixtures, the Equipment, the Personal Property and the
    other property constituting the Property to the full extent that the Fixtures, the Equipment, the Personal
    Property and such other property may be subject to the Uniform Commercial Code (said portion of the
    Property so subject to the Uniform Commercial Code being called the "Collateral"). If an Event of
    Default shall occur and be continuing, Lender, in addition to any other rights and remedies which it may
    have, shall have and may exercise immediately and without demand, any and all rights and remedies
    granted to a secured party upon default under the Uniform Commercial Code, including, without limiting
    the generality of the foregoing, the right to take possession of the Collateral or any part thereof, and to
    take such other measures as Lender may deem necessary for the care, protection and preservation of the
    Collateral. Upon request or demand of Lender after the occurrence and during the continuance of an
    Event of Default, Borrower shall, at its expense, assemble the Collateral and make it available to Lender
    at a convenient place (at the Land if tangible property) reasonably acceptable to Lender. Borrower shall
    pay to Lender on demand any and all expenses, including reasonable legal expenses and attorneys' fees
    and costs actually incurred or paid by Lender in protecting its interest in the Collateral and in enforcing its
    rights hereunder with respect to the Collateral after the occurrence and during the continuance of an Event
    of Default.       Any notice of sale, disposition or other intended action by Lender with respect to the
    Collateral sent to Borrower in accordance with the provisions hereof at least ten (10) Business Days prior
    to such action, shall, except as otherwise provided by applicable law, constitute reasonable notice to
    Borrower. The proceeds of any disposition of the Collateral, or any part thereof, may, except as
    otherwise required by applicable law, be applied by Lender to the payment of the Debt in such priority
    and proportions as Lender in its discretion shall deem proper. Borrower's (debtor's) principal place of
    business is as set forth on the first page hereof and the address of Lender (secured party) is as set forth on
    the first page hereof.

              Section 1.4      Fixture Filing. Certain of the Property is or will become "fixtures" (as that term
    is defined in the Uniform Commercial Code) on the Land, and this Security Instrument, upon being filed
    for record in the real estate records of the city or county wherein such fixtures are situated, shall operate
    also as a financing statement (naming Borrower as the Debtor and Lender as the Secured Party) filed as a
    fixture filing in accordance with the applicable provisions of said Uniform Commercial Code upon such
    of the Property that is or may become fixtures.

             Section 1.5    Pledges of Monies Held. Borrower hereby pledges to Lender any and all monies
    now or hereafter held by Lender or on behalf of Lender in connection with the Loan, including, without
    limitation, any sums deposited in the Deposit Account, the Clearing Account, the Reserve Funds and Net
    Proceeds, as additional security for the Obligations until expended or applied as provided in this Security
    Instrument.




                                                          5
    44830-7853-5952

                                                          7
Case 20-69501-jwc           Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                      Document      Page 15 of 65



                                         CONDITIONS TO GRANT

           TO HAVE AND TO HOLD the above granted and described Property, WITH POWER OF
SALE, unto and to the use and benefit of Lender and its successors and assigns, forever in fee simple;

         WITH POWER OF SALE, to secure Borrower's payment to Lender of the Debt and performance
of the Other Obligations at the time and in the manner provided in the Note, the Loan Agreement and this
Security Instrument. This Security Instrument is a deed passing legal title pursuant to the laws of the
State of Georgia governing deeds to secure debt and is not a mortgage;

         PROVIDED, HOWEVER, these presents are upon the express condition that, if Borrower shall
well and truly (a) pay to Lender the Debt at the time and in the manner provided in the Note, the Loan
Agreement, this Security Instrument and the other Loan Documents, (b) perform the Other Obligations as
set forth in the Loan Agreement, this Security Instrument and the other Loan Documents, and (c) abide by
and comply with each and every covenant and condition set forth herein and in the Note, the Loan
Agreement, this Security Instrument and the other Loan Documents, Lender shall cancel, terminate and
surrender this Security Instrument; provided, however, that Borrower's obligation to indemnify and hold
harmless Lender pursuant to the provisions hereof shall survive any such payment or release.

                                                ARTICLE 2

                                  DEBT AND OBLIGATIONS SECURED

         .Section 2.1     Debt. This Security Instrument and the grants, assignments and transfers made
in Article 1 hereof are given for the purpose of securing the Debt.

           Section 2.2    Other Obligations. This Security Instrument and the grants, assignments and
transfers made in Article   I   hereof are also given for the purpose of securing the following (the "Other
Obligations"):

                   (a)   the performance of all other obligations of Borrower contained herein;

              (b)     the performance of each obligation of Borrower contained in the Note, the Loan
Agreement and any other Loan Document; and
                 (c)     the performance of each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or replacement for, all or
any part of the Note, the Loan Agreement or any other Loan Document.


           Section 2.3   Debt and Other Obligations. Borrower's obligations for the payment of the
Debt and the performance of the Other Obligations shall be referred to collectively herein as the
"Obligations."

                                                ARTICLE 3

                                        BORROWER COVENANTS

          Borrower covenants and agrees that:

           Section 3.1   Payment of Debt. Borrower will pay the Debt at the time and in the manner
provided in the Loan Agreement, the Note and this Security Instrument.


                                                       6
-84830.7853-5952

                                                      8
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                    Document      Page 16 of 65



         Section 3.2    Incorporation by Reference. All the covenants, conditions and agreements
contained in (a) the Loan Agreement, (b) the Note and (c) all and any of the other Loan Documents, are
hereby made a part of this Security Instrument to the same extent and with the same force as if fully set
forth herein.

           Section 3.3     Insurance. Borrower shall.obtain and maintain, or cause to be maintained, in
full force and effect at all times insurance with respect to Borrower and the Property as required pursuant
to the Loan Agreement.

         Section 3.4    Maintenance of Property. Borrower shall cause the Property to be maintained
in a good and safe condition and repair. The Improvements, the Fixtures, the Equipment and the Personal
Property shall not be removed, demolished or materially altered (except for normal replacement of the
Fixtures, the Equipment or the Personal Property, tenant finish and refurbishment of the Improvements)
without the consent of Lender or as otherwise permitted pursuant to the Loan Agreement. Borrower shall
promptly repair, replace or rebuild any part of the Property which may be destroyed by any Casualty or
become damaged, worn or dilapidated or which may be affected by any Condemnation, and shall
complete and pay for any structure at any time in the process of construction or repair on the Land.

        Section 3.5      Waste. Borrower shall not commit or suffer any waste of the Property or make
any change in the use of the Property which will in any way materially increase the risk of fire or other
hazard arising out of the operation of the Property, or take any action that might invalidate or allow the
cancellation of any Policy, or do or permit to be done thereon anything that may in any way materially
impair the value of the Property or the security of this Security Instrument. Borrower will not, without
the prior written consent of Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land, regardless of the depth thereof
or the method of mining or extraction thereof.

           Section 3.6   Payment for Labor and Materials.

                 (a)     Subject to Section 3.6(b) hereof, Borrower (i) will promptly pay when due all
bills and costs for labor, materials, and specifically fabricated materials ("Labor and Material Costs")
incurred in connection with the Property, (ii) never permit to exist beyond the due date thereof in respect
of the Property, or any part thereof, any Lien or security interest, even though inferior to the Liens and
security interests created hereby and by the other Loan Documents, and (iii) never permit to be created or
exist in respect of the Property or any part thereof any other or additional Lien or security interest other
than the Liens or security interests created hereby and by the other Loan Documents except for the
Permitted Encumbrances.

                (b)      After prior written notice to Lender, Borrower, at its own expense, may contest
by appropriate legal proceeding, promptly initiated and conducted in good faith and with due diligence,
the amount or validity or application in whole or in part of any of the Labor and Material Costs, provided
that (i) no Event of Default has occurred and is continuing under the Loan Agreement, the Note, this
Security Instrument or any of the other Loan Documents, (ii) Borrower is permitted to do so under the
provisions of any other mortgage, deed of trust or deed to secure debt affecting the Property, (iii) such
proceeding shall suspend the collection of the Labor and Material Costs from Borrower and from the
Property or Borrower shall have paid all of the Labor and Material Costs under protest, (iv) such
proceeding shall be permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default thereunder, (v) neither the
Property nor any part thereof or interest therein will be in danger of being sold, forfeited, terminated,
canceled or lost, and (vi) Borrower shall have furnished the security as may be required in the proceeding,



                                                     7
-4483D-7853-5952

                                                    9
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                    Document      Page 17 of 65



or as may be reasonably requested by Lender, to insure the payment of any contested Labor and Material
Costs, together with all interest and penalties thereon.

          Section 3.7 Performance of Other Agreements, Borrower shall observe and perform each
and every term, covenant and provision to be observed or performed by Borrower pursuant to the Loan
Agreement, any other Loan Document and any other agreement or recorded instrument affecting or
pertaining to the Property and any amendments, modifications or changes thereto.

       Section 3.8     Change of Name, identity or Structure. Borrower shall not change Borrower's
name, identity (including its trade name or names) or, if not an individual, Borrower's corporate,
partnership or other structure without notifying Lender of such change in writing at least thirty (30) days
prior to the effective date of such change and, in the case of a change in Borrower's structure, without
first obtaining the prior written consent of Lender. Borrower shall execute and deliver to Lender, prior to
or contemporaneously with the effective date of any such change, any financing statement or financing
statement change required by Lender to establish or maintain the validity, perfection and priority of the
security interests granted herein. At the request of Lender from time to time, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which Borrower is operating or
intends to operate the Property, and representing and warranting that Borrower does business under no
other trade name with respect to the Property.

                                              ARTICLE 4

                                  OBLIGATIONS AND FtELIANCES

         Section 4.1      Relationship of Borrower and Lender. The relationship between Borrower
and Lender is solely that of debtor and creditor, and Lender has no fiduciary or other special relationship
with Borrower, and no term or condition of the Loan Agreement, the Note, this Security Instrument or
any other Loan Document shall be construed so as to deem the relationship between Borrower and Lender
to be other than that of debtor and creditor.

          Section 4.2    No Reliance on Lender. The general partners, members, principals and (if
Borrower is a trust) beneficial owners of Borrower, as applicable, are experienced in the ownership and
operation of properties similar to the Property, and Borrower and Lender are relying solely upon such
expertise and business plan in connection with the ownership and operation of the Property. Borrower is
not relying on Lender's expertise, business acumen or advice in connection with the Property.

          Section 4.3    No Lender Obligations.

                 (a)     Notwithstanding the provisions of Subsections 1.1(h) and (n) or Section 1.2
hereof, Lender is not undertaking the performance of (i) any obligations under the Leases, or (ii) any
obligations with respect to any other agreements, contracts, certificates, instruments, franchises, permits,
trademarks, licenses or other documents.

                   (b)     By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument, the Loan Agreement, the Note or
the other Loan Documents, including, without limitation, any Officer's Certificate, balance sheet,
statement of profit and loss or other financial statement, survey, appraisal, or Policy, Lender shall not be
deemed to have warranted, consented to, or affirmed the sufficiency, the legality or effectiveness of same,
and such acceptance or approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.




                                                     8
44830-7853.5952

                                                    10
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                  Desc Main
                                    Document      Page 18 of 65



         Section 4.4       Reliance. Borrower recognizes and acknowledges that in accepting the Loan
Agreement, the Note, this Security Instrument and the other Loan Documents, Lender is expressly and
primarily relying on the truth and accuracy of the warranties and representations set forth in Section 4.1 of
the Loan Agreement without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; that such reliance existed on the part of Lender prior to the date
hereof; that the warranties and representations are a material inducement to Lender in making the Loan;
and that Lender would not be willing to make the Loan and accept this Security Instrument in the absence
of the warranties and representations as set forth in Section 4.1 of the Loan Agreement.

                                              ARTICLE 5

                                          FURTHER ASSURANCES

       Section 5.1     Recording of Security Instrument, etc. Borrower forthwith upon the execution
and delivery of this Security Instrument and thereafter, from time to time, will cause this Security
Instrument and any of the other Loan Documents creating a Lien or security interest or evidencing the
Lien hereof upon the Property and each instrument of further assurance to be filed, registered or recorded
in such manner and in such places as may be required by any present or future law in order to publish
notice of and to fully protect and perfect the Lien or security interest hereof upon, and the interest of
Lender in, the Property. Borrower will pay all taxes, filing, registration or recording fees, and all
expenses incident to the preparation, execution, acknowledgment and/or recording of the Note, this
Security Instrument, the other Loan Documents, any note, deed of trust or mortgage supplemental hereto,
any other security instrument with respect to the Property and any instrument of further assurance, and
any modification or amendment of the foregoing documents, and all federal, state, county and municipal
taxes, duties, imposts, assessments and charges arising out of or in connection with the execution and
delivery of this Security Instrument, any deed of trust or mortgage supplemental hereto, any other security
instrument with respect to the Property or any instrument of further assurance, and any modification or
amendment of the foregoing documents, except where prohibited by law so to do.

       Section 5.2       Further Acts, etc. Borrower will, at the cost of Borrower, and without expense
to Lender, do, execute, acknowledge and deliver all and every such further acts, deeds, conveyances,
deeds of trust, deeds to secure debt, assignments, notices of assignments, transfers and assurances as
Lender shall, from time to time, reasonably require, for the better assuring, conveying, assigning,
transferring, and confirming unto Lender the property and rights hereby deeded, granted, bargained, sold,
conveyed, confirmed, pledged, assigned, warranted and transferred or intended now or hereafter so to be,
or which Borrower may be or may hereafter become bound to convey or assign to Lender, or for carrying
out the intention or facilitating the performance of the terms of this Security Instrument or for filing,
registering or recording this Security Instrument, or for complying with all Legal Requirements.
Borrower, on demand, will execute and deliver, and in the event it shall fail to so execute and deliver,
hereby authorizes Lender to execute in the name of Borrower or without the signature of Borrower to the
extent Lender may lawfully do so, one or more financing statements to evidence more effectively the
security interest of Lender in the Property. Borrower grants to Lender an irrevocable power of attorney
coupled with an interest for the purpose of exercising and perfecting any and all rights and remedies
available to Lender at law and in equity, including, without limitation, such rights and remedies available
to Lender pursuant to this Section 5.2.

           Section 5.3   Changes in Tax, Debt, Credit and Documentary Stamp Laws.

               (a)       If any law is enacted or adopted or amended after the date of this Security
Instrument which deducts the Debt from the value of the Property for the purpose of taxation or which
imposes a tax, either directly or indirectly, on the Debt or Lender's interest in the Property, Borrower will


                                                     9
-44830-7853-5952

                                                    11
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                  Desc Main
                                    Document      Page 19 of 65



pay the tax, with interest and penalties thereon, if any. If Lender is advised by counsel chosen by it that
the payment of tax by Borrower would be unlawful or taxable to Lender, unenforceable or provide the
basis for a defense of usury, then Lender shall have the option, by written notice of not less than one
hundred twenty (120) days, to declare the Debt immediately due and payable.

                  (b)     Borrower will not claim or demand or be entitled to any credit or credits on
account of the Debt for any part of the Taxes or Other Charges assessed against the Property, or any part
thereof, and no deduction shall othenvise be made or claimed from the assessed value of the Property, or
any part thereof, for real estate tax purposes by reason of this Security Instrument or the Debt. If such
claim, credit or deduction shall be required by law, Lender shall have the option, by written notice of not
less than one hundred twenty (120) days, to declare the Debt immediately due and payable.

                 (c)     If at any time the United States of America, any State thereof or any subdivision
of any such State shall require revenue or other stamps to be affixed to the Note, this Security Instrument,
or any of the other Loan Documents, or shall impose any other tax or charge on the same, Borrower will
pay for the same, with interest and penalties thereon, if any.

         Section 5.4     Severing of Security Instrument. This Security Instrument and the Note may,
at any time until the same shall be fully paid and satisfied, at the sole election of Lender, be severed into
two or more notes and two or more security instruments in such denominations as Lender shall determine
in its sole discretion, each of which shall cover all or a portion of the Property to be more particularly
described therein. To that end, Borrower, upon written request of Lender, shall execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered by the then owner of the Property, to
Lender and/or its designee or designees, substitute notes and security instruments in such principal
amounts, aggregating not more than the then unpaid principal amount of the Note, and containing terms,
provisions and clauses similar to those contained herein and in the Note, and such other documents and
instruments as may be required by Lender.

         Section 5.5     Replacement Documents. Upon receipt of an affidavit of an officer of Lender
as to the loss, theft, destruction or mutilation of the Note or any other Loan Document which is not of
public record, and, in the case of any such mutilation, upon surrender and cancellation of such Note or a
replacement of such other Loan Document, Borrower will issue, in lieu thereof, a replacement Note or
other Loan Document, dated the date of such lost, stolen, destroyed or mutilated Note or other Loan
Document in the same principal amount thereof and othenvise of like tenor.

                                               ARTICLE 6

                                      DUE ON SALE/TRANSFER

         Section 6.1      Lender Reliance. Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its general partners, members, principals and (if Borrower is a trust)
beneficial owners in owning and operating properties such as the Property in agreeing to make the Loan,
and will continue to rely on Borrower's ownership of the Property as a means of maintaining the value of
the Property as security for the repayment of the Debt and the performance of the Other Obligations.
Borrower acknowledges that Lender has a valid interest in maintaining the value of the Property so as to
ensure that, should Borrower default in the repayment of the Debt or the performance of the Other
Obligations, Lender can recover the Debt by a sale of the Property.

        Section 6.2     No Sale/Transfer. Neither Borrower nor any Restricted Party shall Transfer the
Property or any part thereof or any interest therein, or permit or suffer the Property or any part thereof or



                                                     10
44830-7853-5952

                                                    12
Case 20-69501-jwc          Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                    Document      Page 20 of 65



any interest therein to be Transferred, other than as expressly permitted pursuant to the terms of the Loan
Agreement.

                                               ARTICLE 7

                             RIGHTS AND REMEDIES UPON DEFAULT

        Section 7.1     Remedies. Upon the occurrence and during the continuance of any Event of
Default, Borrower agrees that Lender may take such action, without notice or demand, to the fullest
extent permitted by law, as it deems advisable to protect and enforce its rights against Borrower and in
and to the Property, including, but not limited to, the following actions, each of which may be pursued
concurrently or otherwise, at such time and in such order as Lender may determine, in its sole discretion,
without impairing or othenvise affecting the other rights and remedies of Lender:

                 (a)      declare the entire unpaid Debt to be immediately due and payable;

                (b)      institute proceedings, judicial or otherwise, for the complete foreclosure of this
Security Instrument under any applicable provision of law, in which case the Property, or any interest
therein, may be sold for cash or upon credit in one or more parcels or in several interests or portions and
in any order or manner;

                 (c)      with or without entry, to the extent permitted and pursuant to the procedures
provided by applicable law, institute proceedings for the partial foreclosure of this Security Instrument for
the portion of the Debt then due and payable, subject to the continuing Lien and security interest of this
Security Instrument for the balance of the Debt and the Other Obligations not then due, unimpaired and
without loss of priority;

                 (d)      sell for cash or upon credit the Property or any part thereof and all estate, claim,
demand, right, title and interest of Borrower therein and rights of redemption thereof, pursuant to power
of sale or otherwise, at one or more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law; and, without limiting the
foregoing:

                          (i)     in connection with any sale or sales hereunder, Lender shall be entitled to
                 elect to treat any of the Property which consists of (x) a right in action, or (y) property
                 that can be severed from the Real Property covered hereby, or (z) any improvements
                 (without causing structural damage thereto), as if the same were personal property, and
                 dispose of the same in accordance with applicable law, separate and apart from the sale of
                 the Real Property. Where the Property consists of Real Property, Personal Property,
                 Equipment or Fixtures, whether or not such Personal Property or Equipment is located on
                 or within the Real Property, Lender shall be entitled to elect to exercise its rights and
                 remedies against any or all of the Real Property, Personal Property, Equipment and
                 Fixtures in such order and manner as is now or hereafter permitted by applicable law;

                        (ii)     Lender shall be entitled to elect to proceed against any or all of the Real
                 Property, Personal Property, Equipment and Fixtures in any manner permitted under
                 applicable law; and if Lender so elects pursuant to applicable law, the power of sale
                 herein granted shall be exercisable with respect to all or any of the Real Property,
                 Personal Property, Equipment and Fixtures covered hereby, as designated by Lender;




                                                     11
-M30-7853-5952
                                                    13
Case 20-69501-jwc          Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                     Document      Page 21 of 65



                          (iii)   should Lender elect to sell any portion of the Property which is Real
                  Property or which is Personal Property, Equipment or Fixtures that the Lender has elected
                  under applicable law to sell together with Real Property in accordance with the laws
                  governing a sale of the Real Property, Lender shall give such notice of the occurrence of
                  an Event of Default, if any, and its election to sell such Property as may then be required
                  by law. Thereafter, upon the giving of such notice of sale and the expiration of any
                  required time period as may then be required by law, subject to the terms hereof and of
                  the other Loan Documents, and without the necessity of any demand on Borrower or
                  Lender at the time and place specified in the notice of sale, shall sell such Real Property
                  or part thereof at public auction to the highest bidder for cash in lawful money of the
                  United States. Lender may from time to time postpone any sale hereunder by public
                  announcement thereof at the time and place noticed for any such sale; and

                          (iv)    if the Property consists of several lots, parcels or items of property,
                  Lender shall, subject to applicable law, (A) designate the order in which such lots, parcels
                  or items shall be offered for sale or sold, or (B) elect to sell such lots, parcels or items
                  through a single sale, or through two or more successive sales, or in any other manner
                  Lender designates. Any Person, including Borrower or Lender, may purchase at any sale
                  hereunder. Should Lender desire that more than one sale or other disposition of the
                  Property be conducted, Lender shall, subject to applicable law, cause such sales or
                  dispositions to be conducted simultaneously, or successively, on the same day, or at such
                  different days or times and in such order as Lender may designate, and no such sale shall
                  terminate or otherwise affect the lien of this Security Instrument on any part of the
                  Property not sold until all the Obligations have been satisfied in full. In the event Lender
                  elects to dispose of the Property through more than one sale, except as otherwise
                  provided by applicable law, Borrower agrees to pay the costs and expenses of each such
                  sale and of any judicial proceedings wherein such sale may be made;

                  (e)     institute an action, suit or proceeding in equity for the specific performance of
any covenant, condition or agreement contained herein, in the Note, in the Loan Agreement or in the other
Loan Documents;

               (f)       recover judgment on the Note either before, during or after any proceedings for
the enforcement of this Security Instrument or the other Loan Documents;

                (g)     apply for the appointment of a receiver, trustee, liquidator or conservator of the
Property, with such notice as may be expressly required under applicable law, but without regard for the
adequacy of the security for the Debt and without regard for the solvency of Borrower, any guarantor or
indemnitor with respect to the Loan or any Person otherwise liable for the payment of the Debt or any
part thereof;

                (h)    the license granted to Borrower under Section 1.2 hereof shall automatically be
revoked and Lender may enter into or upon the Property, either personally or by its agents, nominees or
attorneys, and dispossess Borrower and its agents and servants therefrom, without liability for trespass,
damages or otherwise, and exclude Borrower and its agents or servants wholly therefrom, and take
possession of all books, records and accounts relating thereto and Borrower agrees to surrender
possession of the Property and of such books, records and accounts to Lender upon demand, and
thereupon Lender may (i) use, operate, manage, control, insure, maintain, repair, restore and othenvise
deal with all and every part of the Property and conduct the business thereat, (ii) complete any
construction on the Property in such manner and form as Lender deems advisable, (iii) make alterations,
additions, renewals, replacements and improvements to or on the Property, (iv) exercise all rights and


                                                      12
44830-7853-5952

                                                     14
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                  Desc Main
                                    Document      Page 22 of 65



powers of Borrower with respect to the Property, whether in the name of Borrower or otherwise,
including, without limitation, the right to make, cancel, enforce or modify Leases, obtain and evict
tenants, and demand, sue for, collect and receive all Rents of the Property and every part thereof, (v)
require Borrower to pay monthly in advance to Lender, or any receiver appointed to collect the Rents, the
fair and reasonable rental value for the use and occupation of such part of the Property as may be
occupied by Borrower, (vi) require Borrower to vacate and surrender possession of the Property to Lender
or to such receiver and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise, and (vii) apply the receipts from the Property to the payment of the Debt and the performance
of the Other Obligations, in such order, priority and proportions as Lender shall deem appropriate in its
sole discretion after deducting therefrom all expenses (including reasonable attorneys' fees and costs)
incurred in connection with the aforesaid operations and all amounts necessary to pay the Taxes, Other
Charges, Insurance Premiums and other expenses in connection with the Property, as well as just and
reasonable compensation for the services of Lender, its counsel, agents and employees;

                  (I)    exercise any and all rights and remedies granted to a secured party upon default
under the Uniform Commercial Code, including, without limiting the generality of the foregoing: (i) the
right to take possession of the Fixtures, the Equipment and/or the Personal Property or any part thereof,
and to take such other measures as Lender may deem necessary for the care, protection and preservation
of the Fixtures, the Equipment and/or the Personal Property; and (ii) request Borrower at its expense to
assemble the Fixtures, the Equipment and/or the Personal Property and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other intended action by Lender
with respect to the Fixtures, the Equipment and/or the Personal Property sent to Borrower in accordance
with the provisions hereof at least five (5) days prior to such action, shall constitute commercially
reasonable notice to Borrower;

               (i)    apply any sums then deposited or held in escrow or otherwise by or on behalf of
Lender in accordance with the terms of the Loan Agreement, this Security Instrument or any other Loan
Document to the payment of the following items in any order in its sole discretion:

                         (I)     Taxes and Other Charges;

                         (ii)    Insurance Premiums;

                         (iii)   Interest on the unpaid principal balance of the Note;

                         (iv)    Amortization of the unpaid principal balance of the Note; and/or

                          (v)      All other sums payable pursuant to the Note, the Loan Agreement, this
                  Security Instrument and the other Loan Documents, including, without limitation, the
                  Yield Maintenance Fee, if applicable, and advances made by Lender pursuant to the
                  terms of this Security Instrument;

                  (k)    pursue such other remedies as Lender may have under applicable law; or

                 (I)     apply the undisbursed balance of any Net Proceeds Deficiency deposit, together
with interest thereon, to the payment of the Debt in such order, priority and proportions as Lender shall
deem to be appropriate in its sole and absolute discretion.

        In the event of a sale, by foreclosure, power of sale or otherwise, of less than all of the Property,
this Security Instrument shall continue as a Lien and security interest on the remaining portion of the
Property unimpaired and without loss of priority.


                                                     13
44830-7853-5952
                                                    15
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                    Document      Page 23 of 65



        Section 7.2       Application of Proceeds. The purchase money, proceeds and avails of any
disposition of the Property, or any part thereof, or any other sums collected by Lender pursuant to the
Note, this Security Instrument or the other Loan Documents, may be applied by Lender to the payment of
the Debt in such priority and proportions as Lender in its discretion shall deem proper.

        Section 7.3    Right to Cure Defaults. Upon the occurrence and during the continuance of any
Default or Event of Default, Lender may, but without any obligation to do so and without notice to or
demand on Borrower and without releasing Borrower from any Other Obligations hereunder, make any
payment or do any act required of Borrower hereunder or in the other Loan Documents with respect to
any Other Obligations which payment or action on the part of Lender shall be in such manner and to such
extent as Lender may deem necessary to protect the security hereof. Lender is authorized to enter upon
the Property for such purposes, or appear in, defend, or bring any action or proceeding to protect its
interest in the Property or to foreclose this Security Instrument or to collect the Debt, and the cost and
expense thereof (including reasonable attorneys' fees and expenses actually incurred), with interest as
provided in this Section 7.3 shall constitute a portion of the Debt and shall be due and payable to Lender
upon demand. All such costs and expenses incurred by Lender in remedying any Default or Event of
Default or in appearing in, defending, or bringing any such action or proceeding, as hereinabove
provided, shall bear interest at the Default Rate, for the period beginning on the first day after notice from
Lender that such cost or expense was incurred and continuing until the date of payment to Lender. All
such costs and expenses incurred by Lender, together with interest thereon calculated at the Default Rate,
shall be deemed to constitute a portion of the Debt and to be secured by this Security Instrument and the
other Loan Documents and shall be immediately due and payable upon demand by Lender therefor.

        Section 7.4        Actions and Proceedings. Lender has the right to appear in and defend any
action or proceeding brought with respect to the Property and to bring any action or proceeding, in the
name and on behalf of Borrower, which Lender, in its sole and absolute discretion, decides should be
brought to protect its interest in the Property.

         Section 7.5      Recovery of Sums Required To Be Paid. Lender shall have the right, from
time to time, to take action to recover any sum or sums which constitute a part of the Debt as the same
become due, without regard to whether or not the balance of the Debt shall be due, and without prejudice
to the right of Lender thereafter to bring an action of foreclosure, or any other action, for any Default or
Event of Default by Borrower existing at the time such earlier action was commenced.

         Section 7.6      Examination of Books and Records. At reasonable times and upon reasonable
prior notice (which may be given verbally), Lender, its agents, accountants and attorneys shall have the
right to examine the records, books and management and other papers of Borrower which reflect upon its
financial condition, at the Property or at any office regularly maintained by Borrower where the books
and records are located. Lender and its agents shall have the right to make copies and extracts from the
foregoing records and other papers. In addition, at reasonable times and upon reasonable notice (which
may be given verbally), Lender, its agents, accountants and attorneys shall have the right to examine and
audit the books and records of Borrower pertaining to the income, expenses and operation of the Property
during reasonable business hours at any office of Borrower where the books and records are located. This
Section 7.6 shall apply throughout the term of the Note and without regard to whether an Event of Default
has occurred or is continuing.

           Section 7.7   Other Rights, etc.

      (a)      The failure of Lender to insist upon strict performance of any term hereof shall not be
deemed to be a waiver of any term of this Security Instrument. Borrower shall not be relieved of
Borrower's obligations hereunder by reason of (i) the failure of Lender to comply with any request of


                                                     14
-#4830-7853-5952
                                                    16
Case 20-69501-jwc          Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                    Document      Page 24 of 65



Borrower or any guarantor or indemnitor with respect to the Loan to take any action to foreclose this
Security Instrument or otherwise enforce any of the provisions hereof or of the Note or the other Loan
Documents, (ii) the release, regardless of consideration, of the whole or any part of the Property, or of any
Person liable for the Obligations or any portion thereof, or (iii) any agreement or stipulation by Lender
extending the time of payment or otherwise modifying or supplementing the terms of the Note, this
Security Instrument or the other Loan Documents.

        (b)       It is agreed that the risk of loss or damage to the Property is on Borrower, and Lender
shall have no liability whatsoever for any decline in value of the Property, for failure to maintain the
Policies, or for failure to determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Lender shall not be deemed an election of judicial relief if any such possession is
requested or obtained with respect to any Property or collateral not in Lender's possession.

           (c)     Lender may resort for the payment of the Debt and the performance of the Other
Obligations to any other security held by Lender in such order and manner as Lender, in its discretion,
may elect. Lender may take action to recover the Debt, or any portion thereof, or to enforce the Other
Obligations or any covenant hereof without prejudice to the right of Lender thereafter to foreclose this
Security Instrument. The rights of Lender under this Security Instrument shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others. No act of Lender shall be
construed as an election to proceed under any one provision herein to the exclusion of any other
provision. Lender shall not be limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in equity.

        Section 7.8      Right to Release Any Portion of the Property. Lender may release any portion
of the Property for such consideration as Lender may require without, as to the remainder of the Property,
in any way impairing or affecting the Lien or priority of this Security Instrument, or improving the
position of any subordinate lienholder with respect thereto, except to the extent that the Debt shall have
been reduced by the actual monetary consideration, if any, received by Lender for such release, and
Lender may accept by assignment, pledge or otherwise any other property in place thereof as Lender may
require without being accountable for so doing to any other lienholder. This Security Instrument shall
continue as a Lien and security interest in the remaining portion of the Property.

      Section 7.9   Violation of Laws. If the Property is not in full compliance with any Legal
Requirement, Lender may impose additional requirements upon Borrower in connection herewith
including, without limitation, monetary reserves or financial equivalents.

           Section 7.10   Recourse and Choice of Remedies. Notwithstanding any other provision of this
Security Instrument or the Loan Agreement, including, without limitation, Section 3.1 of the Loan
Agreement, Lender and other Indemnified Parties are entitled to enforce the obligations of Borrower and
any guarantor or indemnitor with respect to the Loan contained in Section 8.1 herein without first
resorting to or exhausting any security or collateral and without first having recourse to the Note or any of
the Property, through foreclosure, exercise of a power of sale or acceptance of a deed in lieu of
 foreclosure or otherwise, and in the event Lender commences a foreclosure action against the Property or
 exercises its power of sale pursuant to this Security Instrument, Lender is entitled to pursue a deficiency
judgment with respect to such obligations against Borrower and any guarantor or indemnitor with respect
to the Loan. The provisions of Section 8.1 hereof are exceptions to any non -recourse or exculpation
provisions in the Loan Agreement, the Note, this Security Instrument or the other Loan Documents, and
Borrower and any guarantor or indemnitor with respect to the Loan are fully and personally liable for the
obligations set forth in said Section 8.1 hereof. The liability of Borrower and any guarantor or indemnitor
with respect to the Loan pursuant to Section 8.1 hereof is not limited to the original principal amount of
the Note. Notwithstanding the foregoing, nothing herein shall inhibit or prevent Lender from foreclosing


                                                     15
414830-7853-5952

                                                    17
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                    Document      Page 25 of 65



or exercising its power of sale pursuant to this Security Instrument or exercising any other rights and
remedies pursuant to the Loan Agreement, the Note, this Security Instrument and the other Loan
Documents, whether simultaneously with foreclosure proceedings or in any other sequence. A separate
action or actions may be brought and prosecuted against Borrower pursuant to Section 8.1 hereof whether
or not an action is brought against any other Person and whether or not any other Person is joined in the
action or actions. In addition, Lender shall have the right but not the obligation to join and participate in,
as a party if it so elects, any administrative or judicial proceedings or actions initiated in connection with
any matter addressed in Article 7 or Article 8 herein.

        Section 7.11    Right of Entry. Upon reasonable notice to Borrower (which may be given
verbally), Lender and its agents shall have the right to enter and inspect the Property at all reasonable
times.

         Section 7.12     Lender Not Obligated; Cumulative Rights. Nothing in this instrument shall be
construed as obligating Lender to take any action or incur any liability with respect to the Property, and
all options given to Lender are for its benefit and shall and may be exercised in such order and in such
combination as Lender in its sole discretion may from time to time decide. Each remedy is distinct and
cumulative to all other rights and remedies under this Instrument and the Loan Documents or afforded by
law or equity, and may be exercised concurrently, independently or successively, in any order
whatsoever.

                                               ARTICLE 8

                               MORTGAGE TAX INDEMNIFICATION

         Section 8.1   Mortgage and/or Intangible Tax. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless the Indemnified Parties from and against any and
all Losses imposed upon, incurred by or asserted against any Indemnified Parties and directly or indirectly
arising out of or in any way relating to any tax on the making and/or recording of this Security
Instrument, the Note or any of the other Loan Documents, but excluding any income, franchise or other
similar taxes.

                                               ARTICLE 9

                                                 WAIVERS

        Section 9.1      Waiver of Counterclaim. To the extent permitted by applicable law, Borrower
hereby waives the right to assert a counterclaim, other than a mandatory or compulsory counterclaim, in
any action or proceeding brought against it by Lender arising out of or in any way connected with this
Security Instrument, the Loan Agreement, the Note, any of the other Loan Documents, or the Obligations.

           Section 9.2   Marshalling and Other Matters. To the extent permitted by applicable law,
Borrower hereby waives the benefit of all appraisement, valuation, stay, extension, reinstatement and
redemption laws now or hereafter in force and all rights of marshalling in the event of any sale hereunder
of the Property or any part thereof or any interest therein. Further, to the extent permitted by applicable
law, Borrower hereby expressly waives any and all rights of redemption from sale under any order or
decree of foreclosure of this Security Instrument AND NOTICE OF INTENTION TO MATURE OR
DECLARE DUE THE WHOLE OF THE DEBT on behalf of Borrower, and on behalf of each and every
Person acquiring any interest in or title to the Property subsequent to the date of this Security Instrument.




                                                      16
-04830-7853-5952
                                                     18
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                    Document      Page 26 of 65



         Section 9.3     Waiver of Notice. To the extent permitted by applicable law, Borrower shall not
be entitled to any notices of any nature whatsoever from Lender except with respect to matters for which
this Security Instrument or the other Loan Documents specifically and expressly provide for the giving of
notice by Lender to Borrower and except with respect to matters for which Lender is required by
applicable law to give notice, and Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which this Security Instrument does not specifically and expressly
provide for the giving of notice by Lender to Borrower.

      Section 9.4       Waiver of Statute of Limitations. To the extent permitted by applicable law,
Borrower hereby expressly waives and releases its right to plead any statute of limitations as a defense to
payment of the Debt or performance of the Other Obligations.

      Section 9.5 Waiver of Jury Trial. BORROWER HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND FOREVER WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW
OR HEREAFTER EXIST UNDER APPLICABLE LAWS WITH REGARD TO THE NOTE, THIS
SECURITY INSTRUMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY
BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN
ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

                                              ARTICLE 10

                                            EXCULPATION

        The provisions of Section 3.1 of the Loan Agreement are hereby incorporated by reference into
this Security Instrument to the same extent and with the same force as if fully set forth herein.

                                              ARTICLE 11

                                                NOTICES

          All notices or other written communications hereunder shall be delivered in accordance with
Section 10.6 of the Loan Agreement.

                                              ARTICLE 12

                                          APPLICABLE LAW

        Section 12.1     Governing Law; Jurisdiction; Service of Process. This Security Instrument
will be governed and construed in accordance with the laws of the State in which the Property is located
(without regard to conflict of law provisions thereof). All provisions of the Loan Agreement incorporated
herein by reference shall be governed by, and construed in accordance with, the laws of the State in which
the Property is located.

         Section 12.2    Provisions Subject to Applicable Law. All rights, powers and remedies
provided in this Security Instrument may be exercised only to the extent that the exercise thereof does not
violate any applicable provisions of law and are intended to be limited to the extent necessary so that they


                                                     17
-#4830-7853-5952
                                                    19
Case 20-69501-jwc         Doc 14       Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                      Document      Page 27 of 65



will not render this Security Instrument invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any applicable law.         If any term of this Security Instrument or any
application thereof shall be invalid or unenforceable, the remainder of this Security Instrument and any
other application of the term shall not be affected thereby.

                                              ARTICLE 13

                                              DEFINITIONS

        Unless the context clearly indicates a contrary intent or unless otherwise specifically provided
herein, words used in this Security Instrument may be used interchangeably in the singular or plural form
and the word "Borrower" shall mean "each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein," the word "Lender" shall mean "Lender and any
subsequent holder of the Note," the word "Note" shall mean "the Note and any other evidence of
indebtedness secured by this Security Instrument," the word "Property" shall include any portion of the
Property and any interest therein, and the phrases "attorneys' fees", "legal fees" and "counsel fees" shall
include any and all attorneys', paralegal and law clerk fees and disbursements, including, but not limited
to, fees and disbursements at the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing its rights hereunder.
Whenever the context may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall include the plural and vice
versa.

                                              ARTICLE 14

                                  MISCELLANEOUS PROVISIONS

         Section 14.1   No Oral Change. This Security Instrument, and any provisions hereof, may not
be modified, amended, waived, extended, changed, discharged or terminated orally or by any act or
failure to act on the part of Borrower or Lender, but only by an agreement in writing signed by the
party(ies) against whom enforcement of any modification, amendment, waiver, extension, change,
discharge or termination is sought.

         Section 14.2      Successors and Assigns. This Security Instrument shall be binding upon and
shall inure to the benefit of Borrower and Lender and their respective successors and permitted assigns, as
set forth in the Loan Agreement. Lender shall have the right to assign or transfer its rights under this
Security Instrument in connection with any assignment of the Loan and the Loan Documents. Any
assignee or transferee of Lender shall be entitled to all the benefits afforded to Lender under this Security
Instrument. Borrower shall not have the right to assign or transfer its rights or obligations under this
Security Instrument without the prior written consent of Lender, as provided in the Loan Agreement, and
any attempted assignment without such consent shall be null and void.

        Section 14.3  Inapplicable Provisions. If any term, covenant or condition of the Loan
Agreement, the Note or this Security Instrument is held to be invalid, illegal or unenforceable in any
respect, the Loan Agreement, the Note and this Security Instrument shall be construed without such
provision.

          Section 14.4    Headings, etc. The headings and captions of the various Sections of this
Security Instrument are for convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.



                                                     18
44830-7853-5952

                                                    20
Case 20-69501-jwc           Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                     Document      Page 28 of 65



           Section 14.5    Subrogation.   If any or all of the proceeds of the Note have been used to
extinguish, extend or renew any indebtedness heretofore existing against the Property, then, to the extent
of the funds so used, Lender shall be subrogated to all of the rights, claims, liens, titles, and interests
existing against the Property heretofore held by, or in favor of, the holder of such indebtedness and such
former rights, claims, liens, titles, and interests, if any, are not waived but rather are continued in full
force and effect in favor of Lender and are merged with the lien and security interest created herein as
cumulative security for the payment of the Debt, the performance and discharge of Borrower's
obligations hereunder, under the Loan Agreement, the Note and the other Loan Documents and the
performance and discharge of the Other Obligations.

        Section 14.6    Entire Agreement. The Note, the Loan Agreement, this Security Instrument and
the other Loan Documents constitute the entire understanding and agreement between Borrower and
Lender with respect to the transactions arising in connection with the Obligations and supersede all prior
written or oral understandings and agreements between Borrower and Lender with respect thereto.
Borrower hereby acknowledges that, except as incorporated in writing in the Note, the Loan Agreement,
this Security Instrument and the other Loan Documents, there are not, and were not, and no Persons are or
were authorized by Lender to make, any representations, understandings, stipulations, agreements or
promises, oral or written, with respect to the transaction which is the subject of the Note, the Loan
Agreement, this Security Instrument and the other Loan Documents,

           Section 14.7    Limitation on Lender's Responsibility.        No provision of this Security
Instrument shall operate to place any obligation or liability for the control, care, management or repair of
the Property upon Lender, nor shall it operate to make Lender responsible or liable for any waste
committed on the Property by the tenants or any other Person, or for any dangerous or defective condition
of the Property, or for any negligence in the management, upkeep, repair or control of the Property
resulting in loss or injury or death to any tenant, licensee, employee or stranger. Nothing herein contained
shall be construed as constituting Lender a "mortgagee in possession."

        Section 14.8     Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Security Instrument and the terms and conditions of the Loan Agreement, the
terms and conditions of the Loan Agreement shall control and be binding.

       Section 14.9     Severability. In case any one or more of the provisions of this Security
Instrument, the Note, the Assignment of Leases, the Loan Agreement, any of the other Loan Documents,
or any other agreement now or hereafter executed in connection with any one or more of the foregoing is
held to be invalid, illegal or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof or thereof. Each of the provisions of every such agreement,
document or instrument shall be enforceable by Lender to the fullest extent now or hereafter permitted by
law.

         Section 14.10 No Partnership or Joint Venture. No provision of this Security Instrument or
any of the other Loan Documents shall constitute a partnership, joint venture, tenancy in common or joint
tenancy between Borrower and Lender, it being intended that the only relationship created by this
Security Instrument, the Loan Agreement, the Note and the other Loan Documents shall be that of debtor
and creditor.

           Section 14.11   No Merger. So long as the Obligations owed to Lender secured hereby remain
unpaid and undischarged and unless Lender otherwise consents in writing, the fee, leasehold,
subleasehold and sub-subleasehold estates in and to the Property will not merge but will always remain
separate and distinct, notwithstanding the union of such estates (without implying Borrower's consent to
such union) either in Borrower, Lender, any tenant or any third party by purchase or otherwise, in the


                                                    19
-#4830.7853-5952

                                                   21
Case 20-69501-jwc          Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                  Desc Main
                                    Document      Page 29 of 65



event this Security Instrument is originally placed on a leasehold estate and Borrower later obtains fee
title to the Property, such fee title will be subject and subordinate to this Security Instrument.

                                              ARTICLE 15

                                    STATE -SPECIFIC PROVISIONS

       Section 15.1      Principles of Construction. In the event of any inconsistencies between the
terms and conditions of this Article 16 and the terms and conditions of this Security Instrument, the terms
and conditions of this Article 16 shall control and be binding.

       Section 15.2    Certain Matters Relating to Property Located in the State of Georgia. With
respect to the Property which is located in the State of Georgia, notwithstanding anything contained
herein to the contrary:

                (a)    THIS SECURITY INSTRUMENT is made in compliance with the provisions of
Section 44-14-60, et Les. of the Official Code of Georgia Annotated, as amended, for the purpose of
securing an indebtedness or guaranty of Borrower to Lender together with interest thereon from maturity
as prescribed in the Note, any additional advances made by Lender to protect the Property or to pay taxes
or other assessments, and also for the purpose of securing such other and further indebtedness as may now
be, or from time to time hereafter shall become owing to Lender by Borrower which indebtedness shall
include reasonable attorneys' fees actually incurred and in any and all renewals thereof and in any other
note evidencing any indebtedness secured hereby, and also any contingent indebtedness owing to Lender
by Borrower as surety, guarantor or endorser, it being the purpose and intention of this conveyance that in
the event, in addition to the indebtedness above specifically described, Borrower may now be otherwise
indebted or may from time to time hereafter become otherwise indebted to Lender through overdrafts or
other loans from Lender or contingently as surety, guarantor or endorser, then any and all such
indebtedness shall be secured by this conveyance, as well as the specific debt first above described.

                (b)     This instrument covers goods which are or are to be fixtures related to the real
estate described herein and should be indexed in the index of financing statements and in the real property
records.

                   (c)    Borrower authorizes and empowers Lender to take possession of the Property, or
any part thereof, and collect rents and revenues and Borrower hereby grants to Lender, the following
irrevocable power of attorney: To sell all or any part of the Property at auction, at the usual place for
conducting sales at the Courthouse in the County where the Property or any part thereof lies, in said State,
to the highest bidder for cash, after advertising the time, terms and place of such sale once a week for four
(4) weeks immediately preceding such sale (but without regard to the number of days) in a newspaper
published in the County where the Property or any part thereof lies, or in the paper in which the Sheriff's
advertisements for such County are published, all other notice being hereby waived by Borrower; and
Lender (or any person on behalf of Lender) may bid and purchase at such sale and thereupon execute and
deliver to the purchaser or purchasers at such sale a sufficient conveyance of the Property in fee simple,
which conveyance shall divest Borrower of all right, title, interest, equity and equity of redemption that
Borrower may have in the Property and to vest the same in the purchaser or purchasers at such sale and,
which conveyance may contain recitals as to the happenings of the default upon which the execution of
the power of sale herein granted depends, and Borrower hereby constitutes and appoints Lender the agent
and attorney -in -fact of Borrower to make such recitals, and hereby covenants and agrees that the recitals
so made by Lender shall be binding and conclusive upon Borrower, and Lender shall collect the proceeds
of such sale, and after reserving therefrom the entire amount of principal and interest due, together with
the amount of taxes, assessments and premiums of insurance or other payments theretofore paid by


                                                     20
-44830-7853-5952

                                                    22
Case 20-69501-jwc        Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                   Document      Page 30 of 65



Lender, together with all costs and expenses of sale including, without limitation, reasonable attorneys'
fees, shall pay any overage to Borrower as provided by law. All remedies provided in this Security
Instrument are cumulative to any other right or remedy under this Security Instrument or afforded by law
or equity, and may be exercised concurrently, independently or successively and any costs, expenses or
monetary rights (including rights of Lender to reasonable attorneys' fees) associated with the exercise of
such remedy or remedies shall be secured by this Security Instrument in addition to all other obligations
herein provided for. The power and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise and are granted as cumulative to the remedies for collection of the
indebtedness secured hereby as provided by law. In the event of any sale under power by Lender,
Borrower shall be deemed a tenant holding over and shall promptly deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to applicable laws.

        Section 15.3     Waiver of Notice for Immediate Writ of Possession. Borrower hereby
acknowledges that the Obligations arise out of a "commercial transaction" as that term is defined in the
0.C.G.A. Sec. 44-14-260 (I) concerning foreclosure of liens on personalty, and agrees that if an Event of
Default has occurred and is continuing, Lender shall have the right to an immediate writ of possession
without notice of hearing, and Borrower hereby knowingly and intelligently waives any and all rights it
may have to any notice and posting of a bond prior to seizure by Lender, its transferees, assigns or
successors in interest of the Property or any portion thereof. The foregoing is intended by Borrower as a
"waiver" as that term is defined in the O.C.G.A. Sec 44-14-260 (3) relating to foreclosure of liens on
personalty.




                      [THE REMAINDER OF THE PAGE IS INTENTIONALLY DELETED]




                                                   21
-#4830-7853-5952

                                                  23
Case 20-69501-jwc             Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                     Desc Main
                                       Document      Page 31 of 65



     WAIVER OF BORROWER'S RIGHTS. BORROWER HEREBY WAIVES ANY RIGHT
BORROWER MAY HAVE UNDER THE CONSTITUTION OR THE LAWS OF THE STATE OF
GEORGIA OR THE CONSTITUTION OR THE LAWS OF THE UNITED STATES OF AMERICA TO
NOTICE, OTHER THAN EXPRESSLY PROVIDED FOR IN THIS SECURITY INSTRUMENT, OR
TO JUDICIAL HEARING PRIOR TO THE EXERCISE OF ANY RIGHT OR REMEDY PROVIDED
BY THIS SECURITY INSTRUMENT TO THE LENDER AND BORROWER WAIVES
BORROWER'S RIGHTS, IF ANY, TO SET ASIDE OR INVALIDATE ANY SALE DULY
CONSUMMATED IN ACCORDANCE WITH THE PROVISIONS OF THIS SECURITY
INSTRUMENT ON THE GROUND (IF SUCH BE THE CASE) THAT THE SALE WAS
CONSUMMATED WITHOUT A PRIOR JUDICIAL HEARING. ALL WAIVERS BY BORROWER
IN   THIS PARAGRAPH HAVE BEEN MADE VOLUNTARILY, INTELLIGENTLY AND
KNOWINGLY, AFTER BORROWER HAS BEEN FIRST APPRISED OF BORROWER'S POSSIBLE
ALTERNATIVE RIGHTS BY BORROWER'S ATTORNEY.

                                                                          CN5                    tiedicsx,4\-> -11,A LI.4
                                                                                        ower Initials]


         IN WITNESS WHEREOF, this Security Instrument has been executed under seal by Borrower as
of the day and year first above written.
                                                     BORROWER:

                                                     NEELKANTH HOTELS LLC,                               [SEAL]
                                                     a Georgia 1 . n,iited liability company


                                                     By:1-e4it'-e;i
                                                     Name:          Hemant Thaker
                                                     Title:         Managing Member


Signe                nd delivered
in


                                                                 001111/11,
     ffi          itness                                        ov- Els4a          00

                                                          4.4
                                                                                   SS
VALI                                                  z             4;001     2.    t
Notary      blic                                      di It)    4    PU11/47 'V a;
                                                          tl%
                                                                    ahitti ielf7
                                    23
My Commission Expires: 02                 [CP
                                                          °°i   4141011100%
[AFFIX NOTARIAL SEAL]




                                       Signature Page to Deed to Secure Debt
-448304853-5952
                                                        24
Case 20-69501-jwc   Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                             Document      Page 32 of 65




                                tswpfm,
                         004   Ai



                                       JU




                                          25
Case 20-69501-jwc        Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                   Document      Page 33 of 65



                                             EXHIBIT "A"
                                         [LEGAL DESCRIPTION]



ALL that tract or parcel of land lying and being in Land Lot 299 of the 16th District of Rockdale County,
City of Conyers, Georgia, and being more particularly described as follows:

BEGINNING at a point at the intersection of the eastern right of way of Green Street, (being a 60 foot
right of way) with the extension of the centerline of Fairground Street;

THENCE southeast along said right of way of Green Street, 256.35 feet to a point and the true point of
beginning.

THENCE leaving said right of way of Green Street, North 67 degrees 44 minutes 02 seconds East, a
distance of 153.35 feet to a point;

THENCE North 89 degrees 55 minutes 05 seconds East, a distance of 236.88 feet to a point;

THENCE South 57 degrees 49 minutes 13 seconds East a distance of 66.20 feet to a point;

THENCE South 86 degrees 53 minutes II seconds East, a distance of 475.41 (Survey) 387.92 (Deed) feet
to a point;

THENCE South 08 degrees 26 minutes 36 seconds West, a distance of 68.17 (Survey) 67.09 (Deed) feet
to a concrete monument found;

THENCE North 86 degrees 50 minutes 09 seconds West, a distance of 53920 feet to an iron pin found;

THENCE South 00 degrees 47 minutes 15 seconds West, a distance of 106.66 feet to an axle found;

THENCE North 87 degrees 15 minutes 22 seconds West, a distance of 306.50 feet to an axle found on the
eastern right of way of Green Street;

THENCE along the eastern right of way of Green Street North 22 degrees 01 minute 49 seconds West, a
distance of 142.71 feet to a point and the true point of BEGINNING.

PARCEL ID NO. C29-0-03-0I9A




                                                EXH. A-1
44830-7853.5952

                                                   26
Case 20-69501-jwc   Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                             Document      Page 34 of 65



                                  Exhibit B




                                        27
Case 20-69501-jwc           Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                     Document      Page 35 of 65




                                                                                                   LEI
    THIS INSTRUMENT PREPARED BY                                       Doo ID:   008720820010 Type: ABM
                                                                      Recorded. 09/10/2012 at 05:46 84 PM
    Return to: David Holcomb                                          Fee Amt: 828.00 Pape 1 of 10
                                                                      Rockdale County SUPerlor Court
    900 Old Roswell Lakes Pkwy                                        Ruth A. Wilson Clerk
    Suite 310
    Roswell, GA 30076
                                                                      BK5224 PG134-143




                                                   (SPACE ABOVE THIS LINE FOR RECORDER'S USE)




                                  NEELKANTH HOTELS LLC, as assignor
                                            (Borrower)

                                                   to

                       CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., as assignee
                                            (Lender)




                                  ASSIGNMENT OF LEASES AND RENTS



                                     Dated:      As of August   a 2012
                                                                101
                                                                  ,




                                     Location:   1302 Green Street
                                                 Conyers, Georgia

                                     County:     Rockdale




     44130.2307-3232




                                                  28
Case 20-69501-jwc          Doc 14        Filed 09/15/20 Entered 09/15/20 15:00:24                     Desc Main
                                        Document      Page 36 of 65




                                       ASSIGNMENT QF LEASES AND RENTS

           This ASSIGNMENT OF LEASES AND RENTS (as amended, restated, su lemented or
     otherwise modified from time to time, this "Assignment'), is made as of August 0 2012, by
     NEELKANTH HOTELS LLC, a Georgia limited liability company, as assignor, having an address at
      1540 Hwy 138 SE, Suite 4G, Conyers, Georgia 30013 (together with its permitted successors and assigns,
     collectively, "Borrower"), to CANTOR COMMERCIAL REAL ESTATE LENDING, L.P.,
                                                                                                   a Delaware
     limited partnership, as assignee, having an address 110 East 59th Street, 6th Floor, New York, New York
     10022 (together with its successors and assigns, collectively, "Lender").

                                                   RECITALS:

            A.     This Assignment is given in connection with a loan in the principal sum of Six Million
     and No/100 Dollars ($6,000,000.00) (the "Loan") made by Lender to Borrower pursuant to that certain
     Loan Agreement, dated as of the date hereof between Borrower and Lender (as the same may be
     amended, restated, replaced, supplemented or otherwise modified from time to
                                                                                   time, the "Loan
    Agreement'), and evidenced by that certain Promissory Note, dated the date hereof, made by Borrower to
    Lender (as the same may be amended, restated, replaced, supplemented or otherwise modified from time
    to time, the "Note"). Capitalized terms used but not otherwise defined herein shall have the meanings
    ascribed to such terms in the Loan Agreement.

               B.      The Note   is   secured by that certain Deed to Secure Debt, Security Agreement,
    Assignment of Leases and Fixture Filing, dated the date hereof (as the same may be amended, restated,
    replaced, supplemented or otherwise modified from time to time, the "Security Instrument') made by
    Borrower for the benefit of Lender.

               C.   Borrower desires to further secure the payment of the Debt and the performance of all of
    its Other Obligations under the Note, the Security Instrument, the Loan Agreement and the other Loan
    Documents.

            D.      This Assignment is given pursuant to the Loan Agreement, and payment, fulfillment, and
    performance by Borrower of its obligations thereunder and under the other Loan Documents is secured
    hereby, and each and every term and provision of the Loan Agreement,
                                                                                  the Note and the Security
    Instrument, including the rights, remedies, obligations, covenants, conditions, agreements, indemnities,
    representations and warranties therein, are hereby incorporated by reference herein as though set forth in
    full and shall be considered a part of this Assignment.

               NOW THEREFORE, in consideration of the making of the Loan by Lender and the covenants,
    agreements, representations and warranties set forth in this Assignment:

                                           ARTICLE I: ASSIGNMENT
           1.1     Property Assiitncd Borrower hereby absolutely and unconditionally assigns and grants
    to Lender the following property, rights, interests and estates, now owned, or hereafter acquired by
    Borrower:

                     (a)     Leases. All existing and future Leases (including the right to enforce, at law, in
    equity or by other means, such Leases) affecting the use, enjoyment
                                                                          or occupancy of all or any portion of
    any space in that certain lot or piece of land, more particularly described in Exhibit "A" annexed hereto
    and made a part hereof, together with all or any part of the buildings, structures, fixtures,
                                                                                                  additions,
    enlargements, extensions, modifications, repairs, replacements and improvements
                                                                                          now or hereafter


    -44100-2307-3232




                                                        29
Case 20-69501-jwc          Doc 14       Filed 09/15/20 Entered 09/15/20 15:00:24                         Desc Main
                                       Document      Page 37 of 65




    located thereon (collectively, the "Property"), and every modification, amendment or other agreement
    relating to such Leases and the right title and interest of Borrower, its successors and assigns, therein and
    thereunder. The term "Leases" shall include all agreements, whether or not in writing, affecting the use,
    enjoyment or occupancy of the Property or any portion thereof now or hereafter made, whether made
    before or after the filing by or against Borrower of any petition for relief under II U.S.C. §101 et seq., as
    the same may be amended from time to time (the "Bankruptcy Code") together with any extension,
    renewal or replacement of the same. This Assignment of other present and future leases and present and
    future agreements is effective without further or supplemental assignment.

                      (b)     Rents. All Rents, which term shall include Rents paid or accruing before or after
    the filing by or against Borrower of any petition for relief under the Bankruptcy Code.

                   (c)   Bankruptcy Claims. All of Borrower's claims and rights (the "Bankruptcy
    Claims") to the payment of damages arising from any rejection by a lessee of any Lease under the
    Bankruptcy Code.

                   (d)     Lease Guaranties. All of Borrower's right, title and interest in and claims under
    any and all lease guaranties, letters of credit and any other credit support (individually, a "Lease
    Guaranty", and collectively, the "Lease Guaranties") given by any guarantor in connection with any of
    the Leases or leasing commissions (individually, a "Lease Guarantor", and collectively, the "Lease
    Guarantors") to Borrower.

                   (e)     Proceeds. All proceeds from the sale or other disposition of the Leases, the
    Rents, the Lease Guaranties and/or the Bankruptcy Claims.

                    (f)      Other. All rights, powers, privileges, options and other benefits of Borrower as
     lessor under any of the Leases and the beneficiary under any of the Lease Guaranties, including, without
     limitation, the immediate and continuing right to make claims for, and to receive and collect and
    acknowledge receipt for, all Rents payable or receivable under the Leases and all sums payable under the
     Lease Guaranties or pursuant thereto (and to apply the same to the payment of the Debt or the Other
     Obligations), and to do all other things which Borrower or any lessor is or may become entitled to do
     under any of the Leases or the Lease Guaranties.

                      (g)     Entry. The right, at Lender's option, upon revocation of the license granted
     herein, to enter upon the Property in person, by agent or by court -appointed receiver, to collect the Rents.

                      (h)     Power of Attorney. Borrower's irrevocable power of attorney, coupled with an
     interest, to take any and all of the actions set forth in Section 3.1 of this Assignment and any or all other
     actions designated by Lender for the proper management and preservation of the Property.

                      (i)    Other Rights and Agreements. Any and all other rights of Borrower in and to the
     items set forth in subsections (a) through (h) above, and all amendments, modifications, replacements,
     renewals and substitutions thereof.

                                    ARTICLE 2 - TERMS OF ASSIGNMENT

             2.1      Present Assignment and License Back. It is intended by Borrower that this Assignment
     constitute a present, absolute assignment of the Leases, Rents, Lease Guaranties and Bankruptcy Claims,
     and not an assignment for additional security only. Nevertheless, subject to the terms of this Section 2.1,
     the Loan Agreement, the Clearing Account Agreement and the Deposit Account Agreement, Lender
     grants to Borrower a revocable license to collect, receive, use and enjoy the Rents and other sums due


                                                           2
     44830.2107.3212




                                                         30
Case 20-69501-jwc          Doc 14      Filed 09/15/20 Entered 09/15/20 15:00:24                        Desc Main
                                      Document      Page 38 of 65




     under the Lease Guaranties, Borrower shall hold the Rents and all sums received pursuant to any Lease
     Guaranty, or a portion thereof sufficient to discharge all current sums due on the Debt, in trust for the
     benefit of Lender for use in the payment of such sums.

            2.2     Yolice To Lessees. Borrower hereby authorizes and directs the lessees named in the
     Leases, any other future lessees or occupants of the Property, and all Lease Guarantors to pay over to
     Lender, or to such other party as Lender may direct, all Rents and all sums due under any Lease
     Guaranties upon receipt from Lender of written notice to the effect that Lender is then the holder of this
     Assignment and that an Event of Default exists, and to continue doing so until otherwise notified by
     Lender.

             2.3    Incorporation By Reference. All representations, warranties, covenants, conditions and
    agreements contained in the Loan Agreement and the other Loan Documents, as the same may be
    modified, renewed, substituted or extended from time to time, are hereby made a part of this Assignment
    to the same extent and with the same force as if fully set forth herein.

                                           ARTICLE 3 - REMEDIES
             3.1      Remedies of Lender. Upon or at any time after the occurrence of an Event of Default,
    the license granted to Borrower in 5cctiQn 2.l of this Assignment shall automatically be revoked, and
    Lender shall immediately be entitled to possession of all Rents and all sums due under any Lease
    Guaranties, whether or not Lender enters upon or takes control of the Property. In addition, Lender may,
    at its option, without waiving such Event of Default, without regard to the adequacy of the security for the
    Obligations, either in person or by agent, nominee or attorney, with or without bringing any action or
    proceeding, or by a receiver appointed by a court, dispossess Borrower and its agents and servants from
    the Property, without liability for trespass, damages or otherwise, and exclude Borrower and its agents or
    servants wholly therefrom, and take possession of the Property and all books, records and accounts
    relating thereto and have, hold, manage, lease and operate the Property on such terms and for such period
    of time as Lender may deem proper, and either with or without taking possession of the Property in its
    own name, demand, sue for or otherwise collect and receive all Rents and all sums due under all Lease
    Guaranties, including, without limitation, those past due and unpaid, with full power to make from time to
    time all alterations, renovations, repairs or replacements thereto or thereof as Lender may deem proper,
    and may apply the Rents and sums received pursuant to any Lease Guaranties to the
                                                                                                 payment and
    performance of the following in such order and proportion as Lender in its sole discretion may determine,
    any law, custom or use to the contrary notwithstanding: (a) all expenses of managing and securing the
    Property, including, without being limited thereto, the salaries, fees and wages of a managing agent and
    such other employees or agents as Lender may deem necessary or desirable and all expenses of operating
    and maintaining the Property, including, without being limited thereto, all taxes, charges, claims,
    assessments, water charges, sewer rents and any other liens, and premiums for all insurance which Lender
    may deem necessary or desirable, and the cost of all alterations, renovations, repairs or replacements, and
    all expenses incident to taking and retaining possession of the Property; and (b) the Obligations, together
    with all costs and reasonable attorneys' fees. In addition, upon the occurrence of
                                                                                         an Event of Default,
    Lender, at its option, may (i) complete any construction on the Property in such manner and form
                                                                                                             as
    Lender deems advisable, (ii) exercise all rights and powers of Borrower, including, without limitation,
                                                                                                            the
    right to negotiate, execute, cancel, enforce or modify any Leases, obtain and evict tenants, and demand,
    sue for, collect and receive all Rents from the Property and all sums due under any Lease Guaranties, (iii)
    require Borrower to pay monthly in advance to Lender, or any receiver appointed to collect the Rents, the
    fair and reasonable rental value for the use and occupancy of such part of the Property
                                                                                             as may be in the
    possession of Borrower or its Affiliates, or (iv) require Borrower to vacate and surrender possession of
    the Property to Lender or to such receiver and, in default thereof, Borrower
                                                                                 may be evicted by summary
    proceedings or otherwise.


                                                        3
    -44130-28.07.3232




                                                        31
Case 20-69501-jwc            Doc 14         Filed 09/15/20 Entered 09/15/20 15:00:24                     Desc Main
                                           Document      Page 39 of 65




             3.2      Other Remedies. Nothing contained in this Assignment, and no act done or omitted by
     Lender pursuant to the power and rights granted to Lender hereunder, shall be deemed to be a waiver by
     Lender of its rights and remedies under the Loan Agreement, the Note, the Security Instrument
                                                                                                       or the
     other Loan Documents, and this Assignment is made and accepted without prejudice to any of the rights
     and remedies possessed by Lender under the terms thereof. The right of Lender to collect the Obligations
     and to enforce any other security therefor held by it may be exercised by Lender either prior to,
     simultaneously with, or subsequent to any action taken by Lender hereunder. Borrower hereby
    absolutely, unconditionally and irrevocably waives any and all rights to assert any setoff, counterclaim or
    crossclaim of any nature whatsoever with respect to the Obligations of Borrower under this Assignment,
    the Loan Agreement, the Note, the Security Instrument or the other Loan Documents or otherwise with
    respect to the Loan in any action or proceeding brought by Lender to collect same, or any portion thereof,
    or to enforce and realize upon the lien and security interest created by this Assignment, the Loan
    Agreement, the Note, the Security Instrument or any of the other Loan Documents (provided, however,
    that the foregoing shall not be deemed a waiver of (a) Borrower's right to assert any compulsory
    counterclaim if such counterclaim is compelled under local law or rule of procedure, or (b) Borrower's
    right to assert any claim which would constitute a defense, setoff, counterclaim or crossclaim of
                                                                                                              any
    nature whatsoever against Lender in any separate action or proceeding).

              3.3    Other Security. Lender may (i) take or release other security for the payment of the
    Debt and performance of the Other Obligations (including, without limitation, the payment of the Debt,
    (ii) release any party primarily or secondarily liable therefor, and (iii) apply any other security held by
                                                                                                                it
    to the payment of the Debt and performance of the Other Obligations without prejudice to any of its rights
    under this Assignment.

            3.4    Non -Waiver. The exercise by Lender of the option granted it in Section 3.1 of this
   Agreement and the collection of the Rents and sums due under the Lease Guaranties and the application
   thereof as herein provided, shall not be considered a waiver of any Default or Event of Default
                                                                                                             by
   Borrows under the Note, the Loan Agreement, the Security Instrument, the Leases, this Assignment
                                                                                                              or
   the other Loan Documents. The failure of Lender to insist upon strict performance of
                                                                                             any term hereof
   shall not be deemed to be a waiver of any term of this Assignment.
                                                                            Borrower shall not be relieved of
   Borrower's obligations hereunder by reason of (a) the failure of Lender to comply with
                                                                                               any request of
   Borrower or any other party to take any action to enforce any of the provisions hereof
                                                                                               or of the Loan
   Agreement, the Note or the other Loan Documents, (b) the release, regardless of consideration,
                                                                                                         of the
   whole or any part of the Property, or (c) any agreement or stipulation by Lender extending the time
                                                                                                             of
   payment or otherwise modifying or supplementing the terms of this Assignment, the Loan Agreement,
                                                                                                            the
   Note, the Security Instrument or the other Loan Documents. Lender may resort for the
                                                                                              payment of the
   Debt and performance of the Other Obligations to any other security held by Lender
                                                                                           in such order and
   manner as Lender, in its sole discretion, may elect.
                                                              Lender may take any action to recover the
   Obligations, or any portion thereof, or to enforce any covenant hereof without prejudice to the right
                                                                                                             of
   Lender thereafter to enforce its rights under this Assignment. The rights of Lender under
                                                                                             this Assignment
   shall be separate, distinct and cumulative, and none shall be given effect to the exclusion of
                                                                                                   the others.
   No act of Lender shall be construed as an election to proceed under any one provision herein
                                                                                                        to the
   exclusion of any other provision.

               3.5     Bankruptcy.   (a)    Upon or at any time after the occurrence of an Event of Default,
   Lender shall have the right to proceed in its own name or in the
                                                                    name of Borrower in respect of any claim,
   suit, action or proceeding relating to the rejection of any Lease, including, without limitation,
                                                                                                     the right to
   file and prosecute, to the exclusion of Borrower, any proofs of claim, complaints,
                                                                                         motions, applications,
   notices and other documents, in any case in respect of the lessee under such Lease under
                                                                                                 the Bankruptcy
   Code.




                                                          4
   -141130-2107-3232




                                                          32
Case 20-69501-jwc           Doc 14       Filed 09/15/20 Entered 09/15/20 15:00:24                           Desc Main
                                        Document      Page 40 of 65




                       (b)       If there shall be filed by or against Borrower a petition under the Bankruptcy
     Code, and Borrower, as lessor under any Lease, shall determine
                                                                          to reject such Lease pursuant to Section
     365(a) of the Bankruptcy Code, then Borrower shall give Lender
                                                                           not less than ten (10) days' prior notice
     of the date on which Borrower shall apply to the bankruptcy
                                                                         court for authority to reject such Lease
     Lender shall have the right, but not the obligation, to serve
                                                                   upon Borrower within such ten (10) day period
     a notice stating that (i) Lender demands that Borrower assume and assign the Lease
                                                                                              to Lender pursuant to
     Section 365 of the Bankruptcy Code, and (ii) Lender covenants
                                                                         to cure or provide adequate assurance of
     future performance under the Lease.
                                                  If Lender serves upon Borrower the notice described in the
     preceding sentence, Borrower shall not seek to reject the Lease
                                                                              and shall comply with the demand
     provided for in clause (i) of the preceding sentence within thirty (30) days
                                                                                    after Lender's notice shall have
     been given, subject to the performance by Lender of the covenant provided
     preceding sentence.                                                                   for in clause (ii) of the

                           ARTICLE 4 - NO LIABILITY, FURTHER ASSURANCES
                4.1   NQ Liability of Lender.
                                                  This Assignment shall not be construed to bind Lender to the
     performance of any of the covenants, conditions or provisions contained
                                                                                  in any Lease or Lease Guaranty
     or otherwise impose any obligation upon Lender.
                                                            Lender shall not be liable for any loss sustained by
     Borrower resulting from Lender's failure to let the Property after
                                                                           an Event of Default or from any other
     act or omission of Lender in managing the Property after an Event of Default,
     by the willful misconduct or bad faith of Lender. Lender shall                      unless such loss is caused
                                                                         not be obligated to perform or discharge
     any obligation, duty or liability under the Leases or any Lease Guaranties
                                                                                     or under or by reason of this
     Assignment and Borrower shall, and hereby agrees to, indemnify
                                                                             Indemnified Parties for, and to hold
     Indemnified Parties harmless from (a) any and all liability,
                                                                       loss or damage which may or might be
     incurred under the Leases, any Lease Guaranties or under
                                                                  or by reason of this Assignment, and (b) from
    any and all claims and demands whatsoever,
                                                    including the defense of any such claims or demands which
    may be asserted against any Indemnified Parties by reason of
    its part to perform or discharge any of the terms,               any alleged obligations and undertakings on
    Lease Guaranties. Should Indemnified Parties
                                                        covenants  or agreements contained in the Leases or any
                                                        incur any such liability, the amount thereof, including
    costs, expenses and reasonable
                                      attorneys' fees, shall be secured by this Assignment and by the Security
    Instrument and the other Loan Documents, and Borrower
    therefor immediately upon demand and upon the failure of
                                                                      shall reimburse such Indemnified Parties
                                                                     Borrower to do Lender may, at its option,
    declare all sums secured by this Assignment and by the
    Documents immediately due and payable, This Assignment Security Instrument and the other Loan
                                                                    shall not operate to place any obligation or
    liability for the control, care, management or repair of the Property
    of any of the terms and conditions                                    upon Lender, nor for the carrying out
                                          of the Leases or any Lease Guaranties; nor shall it operate to make
    Lender responsible or liable for any waste committed on the Property by the tenants or
   or for any dangerous or defective condition                                                any other parties,
                                                of the Property including, without limitation, the presence of
   any Hazardous Substances (as defined in the Environmental Indemnity),
   management, upkeep, repair or control of the Property resulting in loss
                                                                                  or for any negligence in the
   licensee, employee or stranger. For purposes of this Article               or injury or death to any tenant,
                                                                   4, the term "Indemnified Parties" means
   Lender and any Person who is or will have been involved
   is or will have been involved in the servicing of the Loan in the origination of the Loan, any Person who
                                                              secured hereby, any Person in whose name the
   encumbrance created by this Assignment is or will have been
   hold or acquire or will have                                      recorded, persons and entities who may
                                    held a full or partial interest in the Loan (including,
   investors or prospective investors in the Securities,                                         but not limited to,
                                                            as well as custodians, trustees and other fiduciaries
   who hold or have held a full or partial interest in the Loan
   respective directors, officers,                                  for the benefit of third parties) as well as the
                                       shareholders, partners, members, employees,
   representatives, contractors, subcontractors, affiliates, subsidiaries,                       agents, servants,
   any and all of the foregoing (including but not limited to               participants, successors and assigns of
                                                                  any
   have held a participation or other full or partial interest in the other  Person  who   holds or acquires or will
                                                                      Loan, whether during the term of the Loan


   -141)0.2807-3232                                       5




                                                          33
Case 20-69501-jwc            Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                        Desc Main
                                       Document      Page 41 of 65




    or as a part of or following a foreclosure of the Loan and including, but not limited to, any successors by
    merger, consolidation or acquisition of all or a substantial portion of Lender's assets and business). The
    provisions of this Section 4,1 shall survive any payment or prepayment of the Loan and any foreclosure or
    satisfaction of the Security Instrument.

            4.2     No MortstaRee in Po.,ession. Nothing herein contained shall be construed as
    constituting Lender a "mortgagee in possession" in the absence of the taking of actual possession of the
    Property by Lender. In the exercise of the powers herein granted to Lender, no liability shall be asserted
    or enforced against Lender, all such liability being expressly waived and released by Borrower.

              4.3      further Assurances. Borrower will, at the cost of Borrower and without expense to
    Lender, do, execute, acknowledge and deliver all and every such further acts, conveyances, assignments,
    notices of assignments, transfers and assurances as Lender shall, from time to time, require for the better
    assuring, conveying, assigning, transferring and confirming unto Lender the property and rights hereby
    assigned or intended now or hereafter to be assigned, or which Borrower may be or may hereafter become
    bound to convey or assign to Lender, or for carrying out the intention or facilitating the performance of
    the terms of this Assignment or for filing, registering or recording this Assignment and, on demand, will
    execute and deliver, and hereby authorizes Lender to execute in the name of Borrower to the extent
    Lender may lawfully do so, one or more financing statements, chattel mortgages or comparable security
    instruments, to evidence more effectively the lien and security interest hereof in and upon the Leases.

                                ARTICLE 5- MISCELLANEOUS PROVISIONS

            5.1     Conflict of Terms. In case of any conflict between the terms of this Assignment and the
    terms of the Loan Agreement, the terms of the Loan Agreement shall prevail.

             5.2     No Oral Cbana. This Assignment and any provisions hereof may not be modified,
    amended, waived, extended, changed, discharged or terminated orally, or by any act or failure to act on
    the part of Borrower or Lender, but only by an agreement in writing signed by the party against whom the
    enforcement of any modification, amendment, waiver, extension, change, discharge or termination is
    sought.

            5.3      General Definitions. Unless the context clearly indicates a contrary intent or unless
    otherwise specifically provided herein, words used in this Assignment may be used interchangeably in
    singular or plural form and the word "Borrower" shall mean "each Borrower and any subsequent owner
    or owners of the Property or any part thereof or interest therein," the word "Lender" shall mean "Lender
    and any subsequent holder of the Note, the word "Note" shall mean "the Note and any other evidence of
    indebtedness secured by the Loan Agreement, the word "Property" shall include any portion of the
    Property and any interest therein, the phrases "attorneys' fees", "legal fees" and "counsel fees" shall
    include any and all attorney's, paralegal and law clerk fees and disbursements, including, but not limited
     to, fees and disbursements at the pre-trial, trial and appellate levels incurred or paid by Lender in
     protecting its interest in the Property, the Leases and the Rents and enforcing its rights hereunder;
     whenever the context may require, any pronouns used herein shall include the corresponding masculine,
     feminine or neuter forms, and the singular form of nouns and pronouns shall include the plural and vice
     versa.

            5.4     Inapplicable Provisions. All rights, powers and remedies provided in this Assignment
     may be exercised only to the extent that the exercise thereof does not violate any applicable provisions of
     law and are intended to be limited to the extent necessary so that they will not render this Assignment
     invalid, unenforceable or not entitled to be recorded, registered or filed under the provisions of any
     applicable law. If any term of this Assignment or any application thereof shall be invalid or


                                                          6
     -4430-2807-3232




                                                        34
Case 20-69501-jwc            Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                          Desc Main
                                       Document      Page 42 of 65




      unenforceable, the remainder of this Assignment and any other application
                                                                                of the term shall not be
      affected thereby.

                 5.5    Governing Law. This Assignment shall be governed in accordance with the terms and
     provisions of Section 10,3 of the Loan Agreement.

                 5.6    Termination of Assignment. Upon payment in full of the Obligations, this
                                                                                                 Assignment
     shall become and be void and of no effect.

            5.7     Notices. All notices or other written communications
                                                                         hereunder shall be delivered in
     accordance with Section 10.6 of the Loan Agreement.

          5.8   WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE
     FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL
     ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER            BY JURY IN ANY
     OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO
                                                     IN CONTRACT, TORT OR
                                                    THE LOAN EVIDENCED BY
     THE NOTE, THIS ASSIGNMENT, THE SECURITY INSTRUMENT, THE
     OTHER LOAN DOCUMENTS OR ANY ACTS OR OMISSIONS OF         NOTE, OR THE
     EMPLOYEES, DIRECTORS OR AGENTS IN CONNECTION THEREWITH. ITS OFFICERS,
                                                        LENDER,

                5.9     Exculpation.  The provisions of Section 3.! of the Loan Agreement are hereby
     incorporated by reference into this Assignment to the
                                                           same extent and with the same force as if fully set
     forth herein.

             5.10     Successors and Assigns. This Assignment shall be binding
                                                                                        upon and shall inure to the
    benefit of Borrower and Lender and their respective successors and
                                                                                permitted assigns forever, Lender
    shall have the right to assign, sell, pledge, participate, delegate,
                                                                         or transfer, as applicable, to one or more
    Persons, all or any portion of its rights and obligations under this
                                                                              Assignment in connection with any
    assignment of the Loan and the Loan Documents to
                                                              any Person. Any assignee or transferee of Lender
    shall be entitled to all the benefits afforded to Lender under this Assignment.
    right to assign, delegate or transfer its rights or obligations under this         Borrower shall not have the
                                                                                    Assignment without the prior
    written consent of Lender, as provided in the Loan Agreement, and
                                                                      any attempted assignment, delegation
    or transfer without such consent shall be null and void.

                5.1 1Headiqgs, Etc. The headings and captions of the various paragraphs of
                                                                                              this Assignment
    are for convenience of reference only and are not to be construed as defining or limiting, in
    scope or intent of the provisions hereof.                                                     any way, the




                             [THE REMAINDER OF THE PAGE IS INTENTIONALLY BLANK)




   -44130-21107.3232
                                                         7




                                                         35
Case 20-69501-jwc           Doc 14        Filed 09/15/20 Entered 09/15/20 15:00:24               Desc Main
                                         Document      Page 43 of 65




          IN WITNESS WHEREOF, Borrower has executed this Assignment of Leases and Rents the day
  and year first above written.

                                                      BORROWER:

                                                      NEELKANTH HOTELS LLC,
                                                      a Georgi   liability company


                                                          BY:
                                                                V7OAAL
                                                          Name:            Hemant Thaker
                                                          Title:           Managing Member


   Signed, sealed and delivered
   in the pre     of:




   Unofficia Witness
                              '                                 olitiliiloplif
                                                            0 .t,i, NVEIS's 0
                                                                0
   Notary    ublic                                     ..,
                                                      :ai,q:*
                                                     ....",i
                                                                         sLt
                                                                      AAR)?
                                                                                  dit:%.
                                                                                   ..01.
                                                     --              at,             04::
   My Commission       Expires:CZ 142.    1   I Co
                                                      s                       c, - 0E
                                                                4      PUIP.i. (Sz4i:
   [AFFIX NOTARIAL SEAL]
                                                      ;xls                                  OA
                                                                i.     0 eliS
                                                                 gilitott10-




                                     Notary Page to Assignment of Leases and Rents
    -14210-1147-3232




                                                                36
Case 20-69501-jwc        Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                   Document      Page 44 of 65




                                              EXHIBIT "A"
                                          [LEGAL DESCRIPTION]



     ALL that tract or parcel of land lying and being in Land Lot 299 of the 16th District of Rockdale
     County, City of Conyers, Georgia, and being more particularly described as follows:

    BEGINNING at a point at the intersection of the eastern right of way of Green Street, (being a
    60 foot right of way) with the extension of the centerline of Fairground Street;

    THENCE southeast along said right of way of Green Street, 256.35 feet to a point and the true
    point of beginning.

    THENCE leaving said right of way of Green Street, North 67 degrees 44 minutes 02 seconds
    East, a distance of 153.35 feet to a point;

    THENCE North 89 degrees 55 minutes 05 seconds Fast, a distance of 236.88 feet to a point;

    THENCE South 57 degrees 49 minutes 13 seconds Fast a distance of 66.20 feet to a point;

    THENCE South 86 degrees 53 minutes 11 seconds Fast, a distance of 475.41 (Survey) 387.92
    (Deed) feet to a point;

    THENCE South 08 degrees 26 minutes 36 seconds West, a distance of 68.17 (Survey) 67.09
    (Deed) feet to a concrete monument found;

    THENCE North 86 degrees 50 minutes 09 seconds West, a distance of 539.20 feet to an iron pin
    found;

    THENCE South 00 degrees 47 minutes 15 seconds West, a distance of 106.66 feet
                                                                                  to an axle
    found;

   THENCE North 87 degrees 15 minutes 22 seconds West, a distance of 306.50 feet to an axle
   found on the eastern right of way of Green Street;

   THENCE along the eastern right of way of Green Street North 22 degrees 01 minute 49 seconds
   West, a distance of 142.71 feet to a point and the true point of BEGINNING.

   PARCEL ID NO. C29 -0-03-019A




   -341130-2107-3232




                                                   37
Case 20-69501-jwc   Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                             Document      Page 45 of 65



                                 Exhibit C




                                        38
Case 20-69501-jwc            Doc 14                              eonlm voi.zDescccrec-
                                         Filed 09/15/20 Entered 09/15/20 15:00:24
                                        Document      Page 46 of 65
                                                                                 Main                      3

                                                c)-3                      IIIII III II   III 1111
                                                                                   008762690003 Type: ASGN
                                                                         Doc ID:
                                                                         Recorded: 12/10/2012 at 04:47:40 PM
                                                                         Fee Amt: $14.00 Page 1 of 3
                                                                         Rockdale County Superior Court
                                                                         Ruth A. Wilson Clerk

                                                                         BK5276 PG48-50
 THIS DOCUMENT PREPARED BY AND
 UPON RECORDATION RETURN TO:
 ANDERSON, McCOY & ORTA, P.C.
 100 North Broadway, Suite 2600
 Oklahoma City, Oklahoma 73 102
 Telephone: 888-236-0007
 Rockdale County, Georgia
  Parcel Number: C29 -0-03-019A


         ASSIGNMENT OF DEED TO SECURE DEBT, SECURITY AGREEMENT,
                ASSIGNMENT OF LEASES AND FIXTURE FILING
                                                   AND
                   ASSIGNMENT OF ASSIGNMENT OF LEASES AND RENTS

  KNOW THAT

         CANTOR COMMERCIAL REAL ESTATE LENDING, L.P., a Delaware limited
  partnership, having an address at 110 East 59th Street, 6th Floor, New York, NY 10022
  ("Assignor"),

  For valuable consideration given by:

           BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
           U.S.
  REGISTERED HOLDERS OF COMM 2012-CCRE3 COMMERCIAL MORTGAGE
  PASS -THROUGH CERTIFICATES, having an address at 190 S. LaSalle Street, 7th Floor,
  Mail Code MK-IL-SL7, Chicago, IL 60603 ("Assignee"),

  the receipt and sufficiency of which is hereby acknowledged, Assignor does hereby grant,
  bargain, sell, convey, assign, transfer, and set over, without recourse, representation and
  warranty, all of Assignor's right, title and interest, of any kind whatsoever, in and to the subject
  note(s) and loan documents, and including that of mortgagee, beneficiary, payee, assignee or
  secured party (as the case may be), in and to the following:

          DEED TO SECURE DEBT, SECURITY AGREEMENT. ASSIGNMENT
          OF LEASES AND FIXTURE FILING (as same may have been amended)
          by Neelkanth Hotels LLC, a Georgia limited liability company
          ("Borrower"), to Assignor, and recorded September 10, 2012, as Document
          Number 008726810024, in Book 5224, Pages 110-133, in the Real Estate
          Records pertaining to the land situated in the State of Georgia, County of
          Rockdale ("Real Estate Records");
AMO Ref.: 6203.037
Loan/File Name: Holiday Inn Express Conyers




                                                   39
Case 20-69501-jwc           Doc 14      Filed 09/15/20 Entered 09/15/20 15:00:24     Desc Main
                                       Document      Page 47 of 65




         ASSIGNMENT OF LEASES AND RENTS (as same may have been
         amended) by Borrower to Assignor, and recorded September 10, 2012, as
         Document Number 008726820010, in Book 5224, Pages 134-143, in the
         Real Estate Records;

 TO HAVE AND TO HOLD the same unto the Assignee and to the successors, legal
 representatives and assigns of the Assignee forever.


                   (The remainder of this page has been intentionally left blank.)




 AMO Ref.: 6203.037
 Loan/File Name: Holiday Inn Express Conyers




                                                  40
Case 20-69501-jwc      Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                     Desc Main
                                Document      Page 48 of 65




   Witness:


   Name:         Li      v1peri,



   Name-'-




                                           ASSIGNOR:

                                           Cantor Commercial Real Estate Lending, L.P.,
                                           a Delaware limited partnership


                                           By:

                                           Name:        Jill A. Weinstein
                                           Title:       Secretary




   STATE OF NEW YORK

  COUNTY OF NEW YORK

          On the IS       day of October, 2012 before me, a Notary Public in and for said
  state, personally appeared Jill A. Weinstein, Secretary, of Cantor Commercial Real Estate
  Lending, L.P., personally known to me or proved to me on the basis of satisfactory
  evidence to be the person whose name is subscribed to the within instrument and
  acknowledged to me that she executed the same in her authorized capacity and that by
  her signature on the instrument the person, or the entity upon behalf of which the person
  acted, executed the instrument.

           WITNESS my hand and official seal.

  My Commission Expires:

                                                 Signature:



                                                                     GARY F. STEU.ATO
                                                                Notary Public, State of Natty York
                                                                         No. 02S16091334             N. P.
                                                                    Qualified in Nassau County
                                                               Certificate' Filed in Nye Yon(        SEAL
                                                               Commission Expires April 283411.



                                             41
Case 20-69501-jwc   Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                             Document      Page 49 of 65



                                 Exhibit D




                                        42
Case 20-69501-jwc       Doc 14      Filed 09/15/20 Entered 09/15/20 15:00:24   Desc Main
                                   Document      Page 50 of 65



Prepared by, and after recording
return to:

W. Gregory Null, Esq.
Carlton Fields, P.A.
1201 W.Peachtree Street N.W.
Suite 3000
Atlanta, Georgia 30309




                  REINSTATEMENT AND MODIFICATION AGREEMENT


                                           by and between


                 NEELKANTH HOTELS LLC,a Georgia limited liability company
                                   as Borrower,

                                                 and

 U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF
     COMM 2012-CCRE3 COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES
                                  as Lender.




                                     Dated as of February 7, 2020




120693576.34                                    43
Case 20-69501-jwc         Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24              Desc Main
                                   Document      Page 51 of 65




                   REINSTATEMENT AND MODIFICATION AGREEMENT

        THIS REINSTATEMENT AND MODIFICATION AGREEMENT (this "Agreement") is
 made and entered into to be effective as of February 7, 2020 (the "Effective Date"), by and among
 NEELKANTH HOTELS LLC, a Georgia limited liability company ("Borrower"), HEMANT
 THAKER,an individual resident of the State of Georgia, ASHISH THAKER an individual resident
 of the State of Georgia, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE
 REGISTERED HOLDERS OF COMM 2012-CCRE3 COMMERCIAL MORTGAGE PASS-
 THROUGH CERTIFICATES("Lender").

                                              RF.C'TTAT,~


         A.     On August 30, 2012, Cantor Commercial Real Estate Lending, L.P. ("Original
 Lender") made a loan (the "Loan") to Borrower in the original principal amount of $6,000,000.00
 which is evidenced by that certain Promissory Note, dated August 30, 2012 in the original principal
 amount $6,000,000.00 from Borrower and payable to the order of Original Lender (the "Note") and
 which is governed by, among other things that certain Loan Agreement, dated August 30, 2012 executed
 by and between Original Lender and Borrower("Loam Agreement").

        B.       The Note is secured by, among other things that certain: (i) Deed to Secure Debt,
Security Deed, Assignment of Leases and Fixture Filing dated August 30, 2012, executed by Borrower
in favor of Original Lender and recorded on September 10, 2012, as Document Number 008726810024,
in Book 5224, Page 110, in the "Real Estate Records" pertaining to the land situated in the State of
Georgia, County of Rockdale (the "Security Instrument") which is more particularly described therein
and as set forth on Exhibit A attached hereto (the "Property"); and (ii) Assignment of Leases and
Rents, and executed by Borrower in favor of Original Lender, dated August 30 2012 and recorded on
September 10, 2012, as Document Number 008726820010, in Book 5224, Page 134, in the Real
Estate Records pertaining to the Property (the "Assignment of Rents", together with the Note,
Security Instrument, Loan Agreement and all other documents evidencing or securing the Loan, the
"Loan Documents").

        C.     As additional security of the repayment of the Note and the Obligations, Rupa K. Gupta.
("Gupta") and Hemant Thaker("H. Thaker") each executed a Guaranty of Recourse Obligations, dated
 as of August 30, 2012 in favor of Original Lender (together, the "Existing Guaranties", each an
"Existing Guaranty" and collectively with the Assignment of Rents, Note, Security Instrument, Loan
 Agreement and all other documents evidencing or securing the Loan, the "Loan Documents")

        D.     Original Lender assigned, negotiated and transferred its interest in the Note, Security
Instrument, and all other Loan Documents to Lender pursuant to, inter alia, that certain Assignment of
Deed to Secure Debt, Security Agreement, Assignment of Leases and Fixture Filing and Assignment
of Assignment of Leases and Rents recorded on December 10, 2012, as Document ID
008782690003, as Book 5276, Page 48, in the Real Estate Records pertaining to the Property.
Lender is now the owner and holder ofthe Note, Security Instrument and other Loan Documents.

         E.       Midland Loan Services, a division ofPNC Bank, National Association, in its capacity as
 special servicer ("Servicer") services the Loan on behalf of Lender.


REINSTATEMENT
SAND MODIFICATION] AGREEMENT —Page 1                                                   (Rev. 07-27-07)
 120693576.34                                     44
Case 20-69501-jwc              Doc 14      Filed 09/15/20 Entered 09/15/20 15:00:24                          Desc Main
                                          Document      Page 52 of 65



         F.      Borrower defaulted under the Loan Documents, by, inter alias (i) failing to extend the
 terms of that certain franchise agreement with Holiday Hospitality, LLC which expired on October 9,
2018;(ii) entering into a franchise agreement with Best Western without Lender's consent; (iii) closing
the Property for business while certain improvements were performed;(iv) violating the Special Purpose
Entity requirements in the Loan Documents by virtue of acquiring the Vacant Parcels subsequent to the
closing of the Loan which is not encumbered by the Security Instrument; (v) permitting that certain
 Claim of Lien2 to be recorded against the Property, which as of the date hereof remains unsatisfied; and
(vi) failing to pay the monthly installment of principal, interest and escrow/reserves due for November
 2019 and thereafter (collectively, the "Defaults").

        G.      Due to the Defaults and Borrower's failure to cure the same, Lender accelerated the
 Note and indebtedness due and owing under the Loan Documents and on or about December 10, 2019
 commenced a proceeding to appoint a receiver for the Property in the Superior Court of Forsyth County,
 Georgia pending as Case No. 19-CV-2137-3 (the "EnforcementProceeding").

          H.     Borrower transmitted the sum of Seventy Five Thousand ($75,000.00) Dollars to the
                                                                                                        to
 trust account of Lender's counsel, Carlton Fields, P.A. as a cost deposit and as a condition precedent
                                                                                                      the
 entering into this Agreement(the "Retainer Deposit"). Borrower agrees and acknowledges that
 Retainer Deposit has been transferred to the Servicer on behalf of Lender and is non-refund able.

         I.      Borrower and Lender desire to enter into this Agreement for the purpose of reinstating
                                                                                                         of
 the Loan and modifying certain terms of the Loan Documents, subject to and pursuant to the terms
                                                                                  Thaker shall execute and
 this Agreement. In connection herewith, Ashish Thaker ("A. Thaker") and H.
                                                                                                        for
 deliver in favor of Lender that certain Guaranty dated as of even date herewith, in favor of Lender
 purposes of guaranteeing full and prompt payment of  the Loan  (the "Payment    Guaranty" ). For purposes
 hereof, A. Thaker, H. Thaker and Gupta shall be collectively referred to as the "Guarantors", each being
 a "Guarantor".

         NOW,THEREFORE,for and in consideration of the foregoing, and other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower, Lender, and
 Servicer hereby incorporate the above recitals herein and agree as follows:

                                                        ARTICLE I

                                                      DEFINITIONS

         Best Western. The term "Best Western" shall mean Best Western International, Inc., the
 franchisor under the Franchise Agreement.

                                                                                                                   Deed with
'         The "Vacant PnrceC' is more particularly described in that certain Limited Warranty
                                                                                                  Number    0090834200  07, in
Reservations dated April 4, 2014, which was recorded on April 18, 2014, as Document
                                                                                              Records   pertaining to the land
Book 5527, Page 303, in the Real Estate Records pertaining to the in the Real Estate
situated in the State of Georgia, County of Rockdale.
                                                                                                         Real Estate Records
2         The Claim of Lien was recorded on July 26, 2019, in Book 600, Page 56, in the
                                                         County  of Rockdale  (the "Claim   of Lien").  An  action was filed in
pertaining to the land situated in the State of Georgia,
                                                    by that certain Notice  of Filing of Lien  Action  recorded  on December
connection with the Claim of Lien as evidenced
                                    the Real  Estate Records  pertaining to the land situated in the State of Georgia, County
17, 2019 in Book 608, Page 62 in
                            is pending as Cummings    Resources  LLC  v. Neelkanth  Hotels  LLC,  Civil Action  No. 2019-  CV-
of Rockdale which action
2657(the "Claim ofLiefz LawsuiP').

 REINSTATEMENT
 AND MODIFICATION AGREEMENT —Page 2                                                                        (Rev. 07-27-07)
 120693576.34                                               45
Case 20-69501-jwc       Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24               Desc Main
                                  Document      Page 53 of 65




        Comfort Letter. The term "Comfort Letter" shall mean that certain letter agreement from Best
Western for the benefit of Lender with respect to the Property and the Franchise Agreement, which shall
include, among other things, estoppel information issued by Best Western concerning the Property
and the Franchise Agreement to be delivered to Lender which is in all respects reasonably acceptable
to Lender.

        Event of Default. The term "Event of Default" shall mean a breach of or default or Event of
Default under the Note,the Security Instrument, the other Loan Documents or this Agreement.

      Franchise Agreement. The term "Franchise Agreement" shall mean that certain Membership
Agreement by and between Borrower and Best Western dated December 26, 2017.

        Incorporation of Other Definitions. All capitalized terms not defined herein shall have the same
meanings as ascribed to such terms in the Loan Agreement. In cases of multiple definitions or conflicts,
the definitions set forth in this Agreement shall control.

                                             ARTICLE II

                             REINSTATEMENT AND MODIFICATION

        2.01     Agreement to Reinstate and Modify the Loan. The Note, Security Instrument and each
of the other Loan Documents are hereby reinstated in accordance with their respective terms and
conditions, as modified by this Agreement. Borrower hereby renews, ratifies and affirms, but does not
extinguish, and agrees that Borrower is and shall be primarily obligated for payment and performance of
the Note and the liens, security interests and assignment created and evidenced by the Security
Instrument. Notwithstanding any implication or agreement herein relating to the reinstatement and
modification of the Loan Documents (including, without limitation, any prior course of conduct by any
party hereto), Borrower agrees that Lender shall and will hereafter require full and prompt performance
of any and all terms, conditions or requirements of all documents executed between, among or for the
benefit of all parties signatory hereto. Borrower acknowledges and agrees that any performance or
nonperformance of the terms of the Note, Security Instrument, or the other Loan Documents prior to the
date of this Agreement shall not effect or diminish in any way the requirement of strict compliance of
the Note, Security Instrument and the other Loan Documents. Borrower agrees to perform, in
accordance with all their terms and conditions, the Note, Security Instrument and the other Loan
Documents, as modified by this Agreement. Lender acknowledges that subject to the terms hereof: (i)
the Franchise Agreement is approved; (ii) the Borrower Organizational Documents provided by
Borrower are approved; and (iii) as of the Effective Date hereof, the Lender is not aware of any other
events of default under the Loan Documents. Moreover, Borrower acknowledges that the Cash Trap
Period remains in effect subject to the terms ofthe Loan Documents.

        2.02. Loan Information. Borrower hereby acknowledges, and certifies to Lender that as of the
Effective Date (without giving effect to the application of the Reinstatement Amount in Section 2.03
hereofl,the outstanding principal balance ofthe Note is $5,004,693.20.

        2.03. Reinstatement Amount. Concurrently with the Effective Date hereof, Borrower shall
pay to Servicer, for the benefit of Lender, the sum of $160,623.37 (the "ReinstatementAmounP') made
up ofthe following fees and costs due to Lender as ofthe Effective Date:

REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 3                                                      (Rev. 07-27-07)
 120693576.34                                    46
Case 20-69501-jwc               Doc 14       Filed 09/15/20 Entered 09/15/20 15:00:24                             Desc Main
                                            Document      Page 54 of 65




               a.   Reinstatement Fees: $50,046.93;
               b.   January 2020 payment in the amount of$57,100.603;
               c.   February 2020 payment in the amount of$57,100.604;
               d.   Receiver Expenses: $6,741.61;
               e.   Costs of$885.53;
               f.   Special servicing fees of$10,486.77;
               g.   Legal fees and costs of$96,564.00;
               h.   Late fees of$14,247.93; and,
               i.   Less the Retainer Deposit in the amount of$75,000.00.
               j.   Less the sum of$57,550.60 transferred to Lender.

The Reinstatement Amount and any other fees, expenses and adjustments due and owing under the
Loan Documents or in connection with the Loan and this Agreement shall be paid in accordance with
Lender's settlement charges statement (the "Settlement StatemenP') delivered herewith for signature
by Borrower. In addition, Borrower shall pay all of Lender's attorneys' fees incurred in connection
with this Agreement, which amount shall be deemed to be added to the Reinstatement Amount
pursuant to the terms of this Agreement.

      2.04. Required Items. Prior to or concurrently with the Effective Date of this Agreement,
Borrower shall have delivered to Lender the following items:

          a. a Comfort Letter, all in form and in substance which is acceptable to Lender in its sole
             discretion executed by Borrower and Best Western and to be executed by Lender;

          b. (i) an updated organizational chart concerning the organizational structure of Borrower; (ii)
              evidence concerning the transfer of membership interests to H. Thaker and the A. Thaker;
             (iii) all updated organizational documents concerning the Borrower, including without
              limitation articles of organization and operating agreement(s), as amended; (iv) all other
              documentation concerning the Borrower, H. Thaker and A. Thaker as Lender may require in
              its sole discretion, all of which must be acceptable to Lender in form and in content
             ("Borrower Organization Documents").

          c. The original Payment Guaranty executed by H. Thaker and A. Thaker.

          d. All other information, documentation and all other required items to have caused the Rents
             to be deposited into the Clearing Account, including without limitation, any and all
             modifications to the Deposit Account Agreement as may be required. Moreover, Borrower
             shall have delivered to Lender any and all information required by Lender to calculate the
             Debt Service Coverage Ratio as of the Effective Date, including operating statements and
             other reports concerning the Property.




                                                                                                                               (iii)
 3         The January 2020 payment is comprised of: (i) principal and interest of $35,760.44; (ii) tax escrows of $10,172.63;
 insurance escrows of $3,089.02; and (iv) Reserves of $8,078.5 l.
                                                                                                                    of $10,172.63;
 4         The February 2020 payment is comprised of: (i) principal and interest of $35,760.44; (ii) tax escrows
(iii) insurance escrows of $3,089.02; and (iv) Reserves of $8,078.51.

 REINSTATEMENT
 AND MODIFICATION AGREEMENT —Page 4                                                                            (Rev. 07-27-07)
 120693576.34                                                  47
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                    Document      Page 55 of 65



        2.05     Additional Documents. Contemporaneously with the execution and delivery hereof, and
as a condition to the Lender's obligations hereunder, Borrower, at its sole cost and expense, shall obtain
and deliver to Lender(or cause to be delivered to Lender as the case may be)the following:

         a. A title search report with respect to the Property;

         b. a Certificate of Authority (i) authorizing the Borrower to modify the terms of the Loan
            Documents in accordance with the terms hereof, and (ii) authorizing the individual member
            executing this Agreement and any other instruments or documents executed in connection
            herewith to execute such documents on behalf of Borrower;

        c. a Certificate issued by the Secretary of State of Georgia evidencing the good standing and
           existence ofthe Borrower;

         d. a Resolution of the member of Borrower executing this Agreement [(i) authorizing the
            Borrower to extend the terms of the Loan in accordance with the terms hereof and (ii)]
            authorizing said member to execute this Agreement on behalf ofthe Borrower;

         e. the executed and notarized Borrower's Affidavit;

        f. the executed and notarized Non-foreign Affidavit; and

         g. an original opinion from Borrower's counsel in form and substance acceptable to Lender,
            opining as to the existence and good standing of the Borrower the due authorization and
            execution of this Agreement, and the validity, binding effect, and enforceability of this
            Agreement, all of which must be acceptable to Lender in its sole but reasonable discretion.

         2.06. Conveyance of Vacant Parcel. Within thirty (30) calendar days of the Effective Date,
Borrower shall pay all sums and take all actions as may be required to fully execute the form of the quit-
claim deed approved by Lender concerning the Vacant Parcel and to cause same to be recorded (and to
otherwise cause the conveyance of the Vacant Parcel to the third party set forth in the approved quit
claim deed). Borrower shall be required to deliver evidence thereof to Lender (including without
limitation, copies of all recorded deeds) and instruments regarding the conveyance of the Vacant
Parcel), which must be acceptable to Lender in its sole but reasonable discretion. In the event Borrower
fails to comply with the terms of this provision on or before the date aforesaid, Lender may, in its sole
but reasonable discretion, deem same an Event of Default under the Loan Documents and demand full
repayment of the Loan. Provided that Borrower has conveyed the Vacant Parcel as set forth herein and
there are no other violations with respect to the Special Purpose Entity provisions in the Loan
Documents, Borrower shall be deemed to be in compliance with the provisions ofthis Section 2.06.

         2.07. Cure of Claim of Lien and Delivery of Title Endorsement. Within thirty (30) calendar
 days of the Effective Date, Borrower shall pay all sums and take all actions as may be required to either:
(i) fully satisfy the Claim of Lien; or (ii) to bond the Claim of Lien as may be required and deliver
 evidence thereof to Lender which must be acceptable to Lender in its sole but reasonable discretion
("Lien Cure"). In connection with the Lien Cure, Borrower may use all or a portion of the FF&E
 Reserve Funds not to exceed the PIP Costs Disbursement Cap (hereafter defined) for the purpose of the
 Lien Cure in accordance with the terms of this Agreement. Thereafter within fifteen (15) calendar days
 of the Lien Cure, Borrower shall take all actions, execute and deliver all documents and pay all sums as

 REINSTATEMENT
 AND MODIFICATION AGREEMENT —Page 5                                                       (Rev. 07-27-07)
 120693576.34                                       48
Case 20-69501-jwc        Doc 14      Filed 09/15/20 Entered 09/15/20 15:00:24              Desc Main
                                    Document      Page 56 of 65



may be required to cause a title endorsement to be issued and delivered in favor of Lender in connection
with the existing mortgagee policy of title insurance ("Existing Title Policy") insuring the Security
Instrument, as modified by this Agreement which: (i) updates the effective date of the Existing Title
Policy through the date of the Lien Cure; (ii) reflects the satisfaction and/or cure of the Claim of Lien;
and (iii) which is otherwise in form and substance acceptable to Lender in its sole but reasonable
discretion (the "Title Policy Endorsement"). Notwithstanding the foregoing, in the event that Borrower
at all times exercises commercially reasonable efforts to cause the issuance of the Title Policy
Endorsement and is unable to deliver same to Lender by the above mentioned deadline, Borrower shall
be entitled to an additional period not to exceed thirty (30) calendar days to cause the issuance of same.
In the event Borrower fails to comply with the terms of this provision on or before the dates aforesaid,
Lender may, in its sole discretion, deem same an Event of Default under the Loan Documents and
demand full repayment ofthe Loan.

        2.08. Liability of Guarantors. Borrower and Lender agree that the Payment Guaranty is being
delivered to Lender in order to further secure the Borrower's obligations under the Loan Documents in
addition to the Existing Guaranties and that the Payment Guaranty shall not be deemed to replace or
supersede the Existing Guaranties which shall remain in full force and effect. Moreover, Borrower and
H. Thaker acknowledge and agree that due to the Defaults, Guarantors have become liable for the full
amount of the Debt in connection with the Loan pursuant to Section 1.2(b) of the Guaranty.
Notwithstanding the fact that Gupta. has not joined into this Agreement, Gupta shall remain liable under
the Existing Guaranty and other Loan Documents in accordance with the terms thereof and nothing
contained herein shall be deemed to impair, diminish or waive Gupta's obligations thereunder.

        2.09. Dismissal of Enforcement Proceedings, Modification of Note, Security Instrument and
other Loan Documents. In the event that Borrower has satisfied each and every requirement set forth in
this Agreement and is otherwise in compliance with the provisions of the Loan Documents (in a manner
which is acceptable to Lender in its sole but reasonable discretion):

        a. Dismissal of Enforcement Proceedings.         Lender shall cause the Joint Motion for
           Dismissal without Prejudice ("Joint Motion for DismissaP') to be filed in connection with
           the Enforcement Proceedings and to submit to the Court the proposed order in connection
           therewith and to take all reasonable steps to cause the same to be entered.

        b. Intentionally deleted.

        c. Excess Cash Reserve.        Borrower shall not be required to deposit with Lender the
           Excess Cash (if any) received by Borrower since the commencement of the Cash Trap
           Period through the Effective Date. Nothing contained herein shall preclude Lender from
           instituting one or more Cash Trap Periods subject to and in accordance with the terms ofthe
           Loan Agreement or otherwise relieve Borrower from any of its other obligations with
           respect to the Cash Management Account under the Loan Documents.

        d. Disbursement ofFF&E Reserve Funds.          Notwithstanding Borrower's failure to deposit
           with Lender the PIP Reserve Funds associated with the PIP Costs pursuant to Section 7.4 of
           the Loan Agreement, Borrower may,from time to time draw upon the FF&E Reserve Funds
           in an amount not to exceed the aggregate sum of $91,325.42 ("PIP Costs Disbursefnent
           Cap") as may be required to satisfy the balance of the PIP Costs, subject to the terms of the
           Loan Documents, including without limitation, Section 7.4 of the Loan Agreement and

REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 6                                                       (Rev. 07-27-07)
120693576.34                                      49
Case 20-69501-jwc        Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                   Document      Page 57 of 65



            Borrower's obligation to deliver to Lender any all information and documentation required
            under Section 7.4.2 of the Loan Agreement. Notwithstanding the foregoing, Borrower shall
            first be required to utilize all or a portion of the FF&E Reserve Funds (which shall not
            exceed the PIP Costs Disbursement Cap)in order to satisfy and/or bond the Claim of Lien as
            set forth in Section 2.07 hereof and for no other purpose. Thereafter, once the Borrower
            delivers evidence acceptable to Lender that the Claim of Lien has been fully satisfied and/or
            duly bonded and Lender delivers written notice to Borrower, Borrower shall be entitled to
            utilize the balance ofthe FF&E Reserve Funds, if any, for the payment ofthe remaining PIP
            Costs which shall not exceed the PIP Costs Disbursement Cap in the aggregate as set forth
            herein. For the avoidance of doubt, Borrower may only draw upon the FF&E Reserve Funds
            under this section for accrued and unpaid invoices in connection with PIP Costs (as opposed
            to repaying Borrower for PIP Costs already paid by Borrower).

        e. Conditional Waiver of Default Interest. As a result of the Defaults, Borrower acknowledges
           and agrees that default interest in the amount of $393,162.67 (the "Default InteresP') has
           accrued pursuant to the Loan Documents and remains outstanding and due and payable
           under the Loan. Borrower and Lender have agreed that, so long as (a) Borrower pays all of
           the monthly payment amounts due to Lender (including without limitation, the Monthly
           Debt Service Payment Amount and the Reserve Funds) on or before the due dates thereof,
          (b)Borrower satisfies the Loan on or before the Maturity Date; and (c) No Event of Default
           occurs under the Loan Documents from and after the Effective Date, then Lender shall
           waive the Default Interest when the Loan is paid in full.

Notwithstanding anything contained herein to the contrary, Lender shall have no obligation whatsoever
to take any action under this Section 2.09 unless Borrower has satisfied all of its requirements under this
Agreement pursuant to the terms hereof.

        2.10. Prior Defaults. Lender, without prejudice to or waiver of any right or remedy available
to it by reason of the occurrence subsequent to the date hereof of an event constituting an Event of
Default under the Note, Security Instrument or the other Loan Documents, hereby agrees to take no
action with respect to any of the Defaults or with any other Event of Default which heretofore has
occurred of which Lender has actual, current knowledge, subject to the terms hereof.

        2.11. Continuing Validity., Borrower hereby agrees that the reinstatement and modification
set forth herein shall in no manner affect or impair the Note or the liens securing the Note and that the
liens ofthe Security Instrument shall not in any manner be waived, the purpose of this Agreement being
simply to reinstate and to modify the Note and to carry forward all liens securing the Note. Borrower
hereby acknowledges that the liens and security interests created and evidenced in the Security
Instrument are valid and subsisting, and that the Note, the Security Instrument and the other Loan
Documents shall remain in full force and effect[,as modified hereby]. The validity, binding effect,
enforceability or perfection of the Note, the Security Instrument, this Agreement or any of the other
Loan Documents shall not be diminished in any way by this Agreement. Borrower further
acknowledges and agrees that the Security Instrument is a first and superior lien on the Property.
Borrower hereby further acknowledges and agrees that there are no offsets, claims or defenses to the
Note or the Security Instrument or any other documents evidencing or securing the Loan. Borrower
represents to Lender that to the best of Borrower's knowledge there exists no uncured Event of Default
under the Note,the Security Instrument, or any other Loan Document.


REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 7                                                        (Rev. 07-27-07)
120693576.34                                       50
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                    Document      Page 58 of 65




                                             ARTICLE III
                                           MISCELLANEOUS

        3.01     Entire Agreement; Modification; Reinstatement. This Agreement embodies and
constitutes the entire understanding among the parties with respect to the reinstatement and modification
contemplated herein, and all prior or contemporaneous agreements, understandings, representations, and
statements, oral or written, are merged into this Agreement. Neither this Agreement nor any provision
herein may be waived, modified, amended, discharged, or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification, amendment, discharge,
or termination is sought, and then only to the extent set forth in such instrument. The Note, Security
Instrument and other Loan Documents shall remain in full force and effect and this Agreement shall
have no effect on the priority or validity ofthe liens set forth in the Security Instrument or the other Loan
Documents, which are incorporated herein by reference. Borrower hereby reaffirms the agreements
made by it to Servicer and Lender in connection with the Loan and agrees that, except to the extent
modified hereby, all of such agreements remain in full force and effect.

        3.02 Complete Release. Borrower, A. Thaker and H. Thaker hereby release and forever
discharge Lender, the Servicer, and their respective predecessors, successors, assigns, affiliates, officers,
directors, employees, attorneys, agents and each current or substitute trustee under the Security
Instrument (collectively, the "Indemnitee"), from all "Claims" as defined below, and jointly and
severally agree to indemnify Indemnitee, and hold them harmless from any and all claims, losses, causes
of action, costs and expenses of every kind or character in connection with the Claims or the breach of
this Agreement or the other Loan Documents. As used in this Agreement,the term "Claims" shall mean
any and all possible claims, demands, actions, causes of action, costs, expenses and liabilities
whatsoever, known or unknown, at law or in equity, originating in whole or in part, on or before the date
of this Agreement, including but not limited to claims based on usury, violations of law relating to
hazardous substance or environmental contamination, which the Borrower, or any of its beneficiaries,
may now or hereafter have against the Indemnitee, if any, and irrespective of whether any such Claims
arise out of contract, tort, violation of laws, or regulations, or otherwise in connection with any of the
Loan Documents, including, without limitation, any contracting for, charging, taking, reserving,
collecting or receiving interest in excess ofthe highest lawful rate applicable thereto and any loss, cost or
damage, of any kind or character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions ofIndemnitee, including any breach or fiduciary duty, breach of any
duty of fair dealing, breach of confidence, breach of funding commitment, undue influence, duress,
economic coercion, conflict of interest, negligence, bad faith, malpractice, violations of the Racketeer
Influenced and Corrupt Organizations Act, intentional or negligent infliction of mental distress, tortious
interference with contractual relations, tortious interference with corporate governance or prospective
business advantage, breach of contract, deceptive trade practices, libel, slander, conspiracy or any claim
for wrongfully accelerating the Note or wrongfully attempting to foreclose on any collateral relating to
the Note, but in each case only to the extent permitted by applicable law. This release is solely for the
benefit of the Indemnitee and not for any third parties. This release is accepted by Lender and Servicer
pursuant to this Agreement and shall not be construed as an admission of liability on the part of Lender
or the Servicer. Borrower, A. Thaker, H. Thaker, Lender, and Servicer have negotiated this Agreement
at arms' length, and Borrower, A. Thaker and H. Thaker are not in a disparate bargaining position
relative to Lender and Servicer. Borrower, A. Thaker and H. Thaker have carefully evaluated the
provisions of this Agreement. Borrower acknowledges and agrees that Borrower's relationship with
Lender is strictly that of borrower to creditor, that no special relationship exists between Borrower and

REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 8                                                          (Rev. 07-27-07)
120693576.34                                        51
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                    Document      Page 59 of 65



Lender and that Lender has no fiduciary obligation or similar obligation to Borrower. Lender hereby
disclaims any and all implied obligations to Borrower, including but not limited to any obligation to
consider or look out for the interests of Borrower and any other obligation not expressly stated in the
Loan Documents or herein. Borrower hereby represents and warrants that Borrower is the current legal
and beneficial owner of all Claims, if any, released hereby and it has not transferred, pledged or assigned
or agreed to transfer, pledge or assign to any other individual or entity any of the Claims described in
this section.

         3.03 Conflicting Terms. In the event of any conflict between the terms hereof, the Note,
Loan Agreement, the Security Instrument or any other Loan Document, the terms of this Agreement
shall control.

         3.04 Usurv• It is expressly stipulated and agreed to be the intent of Borrower and Lender at
all times to comply with applicable state law governing the maximum rate or amount of interest payable
on or in connection with the Note and the Loan contemplated by the Note (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take, reserve or receive a greater
amount of interest than under state law). If the applicable law is ever judicially interpreted so as to
render usurious any amount called for under the Note or under the Security Instrument, this Agreement
or any other Loan Document evidencing, securing or executed in connection with the Loan, or
contracted for, charged, taken, reserved or received with respect to the Loan, or if acceleration of the
maturity of the Note or if any prepayment by Borrower results in Borrower having paid any interest in
excess ofthat permitted by law,then it is Borrower's and Lender's express intent that all excess amounts
theretofore collected by Lender be credited on the principal balance of the Note (or, if the Note has been
or would thereby be paid in full, refunded to Borrower), and the provisions of the Note, this Agreement,
Security Instrument and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity of the execution of any
new documents, so as to comply with the applicable law, but so as to permit the recovery of the fullest
amount otherwise called for hereunder and thereunder. The rights to accelerate maturity of the Note
does not include the right to accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to collect any unearned interest in the event of acceleration. All
sums paid or agreed to be paid to Lender for the use, forbearance or detention of the indebtedness
evidenced by the Note or other Loan Documents shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such indebtedness until payment in
full so that the rate or amount of interest on account of such indebtedness does not exceed the applicable
 usury ceiling. Notwithstanding any provision contained in the Note, the Security Instrument, this
 Agreement or in any of the other Loan Documents that permits the compounding of interest, including,
 without limitation, any provision by which any of the accrued interest is added to the principal amount
 of the Note, the total amount of interest that Borrower is obligated to pay and Lender is entitled to
 receive with respect to the Loan shall not exceed the amount calculated on a simple (i.e., non-
compounded) interest basis at the maximum rate allowed by applicable law on principal amounts
 actually advanced to or for the account of Borrower, including all current and prior advances and any
 advances made pursuant to the Security Instrument, this Agreement or the other Loan Documents (such
 as for payment of taxes, insurance premiums and the like). The provisions of the Note and Security
 Instrument limiting the amount of interest which may be contracted for, charged or received on the
 indebtedness evidenced thereby and dealing with the rights and duties of the parties with respect to the
 charging or receiving of interest in excess of the maximum rate, are hereby incorporated in this
 Agreement by reference as though fully set forth herein. To the extent permitted by law, Borrower


REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 9                                                         (Rev. 07-27-07)
120693576.34                                       52
Case 20-69501-jwc         Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                Desc Main
                                    Document      Page 60 of 65



hereby waives and releases all claims and defenses based upon usury in connection with the execution of
the Note,the borrowing ofthe Loan evidenced thereby and the execution ofthe Security Instrument.

       3.06 Counterparts. This Agreement may be executed in any number of counterparts with the
same effect as if all parties hereto had signed the same document. All such counterparts shall be
construed together and shall constitute one instrument, but in making proof hereof it shall only be
necessary to produce one such counterpart.

     3.07 No Oral Agreements. THIS AGREEMENT AND THE OTHER WRITINGS
RELATING TO THE LOAN CONSTITUTE A WRITTEN AGREEMENT WHICH REPRESENTS
THE FINAL AGREEMENT BETWEEN THE PARTIES AND WHICH MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES RELATING TO THE LOAN.

        3.08 Costs and Expenses. Contemporaneously with the execution and delivery hereof, and as
a condition to the effectiveness hereof, Borrower shall pay or cause to be paid, all accrued interest on the
Note and all costs and expenses incident to the preparation hereof and the consummation of the
transactions specified herein, including, without limitation, the premium for the title insurance policy or
binder, fees and expenses of legal counsel to Lender and Servicer, and recording fees. For the avoidance
of doubt, Borrower acknowledges that in addition to the foregoing fees, costs and expenses, it shall be
responsible for the payment of any and all special servicing fees and costs incurred or to be incurred in
connection with the Loan.

         3.09 Additional Documents. From time to time, as requested, Borrower shall execute and
deliver to Lender such other and further documents and instruments evidencing and pertaining to the
Loan as modified and amended hereby, as reasonably shall be requested by Lender so as to evidence or
effect the terms and conditions hereof.

         3.10 Applicable Law. This Agreement shall be governed by and construed according to the
laws of the state or territory where the Property is situated (without giving effect to the principles of
conflict oflaw of such state or territory).



                             [ReinaindeN ofpage intentionally left blank)




REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 10                                                        (Rev. 07-27-07)
120693576.34                       53
Case 20-69501-jwc        Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                  Desc Main
                                  Document      Page 61 of 65




        EXECUTED on the date first set forth above, to be effective as ofthe date first above
written.



                                      IC••••        •

Address:                              NEELKANTH HOTELS LLC, a Georgia limited liability
                                      company
                   e-~
           y

                                      By:
                                              Hemant Thaker, Managi      Member




STATE OF~~F=~~,~-~~,'~

COUNTY OFC~~-~~          ,~~~=


This instrument was acknowledged before me on the~7~~`'clay of ~    - ~   ,'~_~~'-~~, by _I-~<'vYYev~I-- l~~~~"
        as the               ~~~~~~~i~~~~~~`'._~{~~~'-~c/"~ of NEELKA H HOTELS LLC a
Georgia limited liability company, oii~~e~a,~f of said company who proved to me on the basis~of
satisfactory evidence to be the persons) who app are of e rr~e:~                 ~~~~p9868~6&83~~~
                                                                 ~J         ~~~~° ~~~              ~~
                                                                                                ~,~"
                                                                           ~ ~
                                                                            ~,                      .s
                                                   ary " ~c an for eLL          o°               ea i

                                               Sta of        ~           ~ R ~~~~~~~~ a ~N

                                                                             ~~"~~ e °ti es                ~~°
My Commission Expires:                                                                                ~a a
                                                                                           ~~a a P tl ~
                                                                                   ~~
                                                                                        ~~~~~~~~a~~~t~


               [SIGNATURE AND ACKNOWLEDGMENT OF BORROWER]




REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 11                                                      (Rev. 07-27-07)
120693576.20
                                               54
Case 20-69501-jwc      Doc 14     Filed 09/15/20 Entered 09/15/20 15:00:24                       Desc Main
                                 Document      Page 62 of 65


       EXECUTED on the date first set forth above, to he effective as ofthe date first above
written.




Address:                                                             "T~~-''
       ~  ~-           `~~          `~                    ~~-.....
  i~ 2c~~-                                        ~-y'"
                                                                      ~.~
                                             ASHISH THAKER




This instrument was acknowledged before me oi~ the "Clay of -~~~ , ~'~~F ,~--~. ~ ~~t~,        by
ASHISH THAKER, who proved to ine on the basis of satisfacto~evidence to         be   the persons)
who appeared before me.


                                             N ~aiy            ~'~ili in a d for~tne   ~,    o~°~~~~~e~~

                                                                                             ~    ~~~
                                                                                             J~n~ 1~, 2Q21
My Commission Expires:
    lam;r~i~ t;~
              .~~%' ~'
                                                                                        ~~       ~      ~g~~~


               [SIGNATURE AND ACKNOWLEDGMENT OF ASHISH THAKER]




REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 12                                                          (Rev. 07-27-07)
120693576.20
                                               55
 Case 20-69501-jwc         Doc 14    Filed 09/15/20 Entered 09/15/20 15:00:24                   Desc Main
                                    Document      Page 63 of 65


                  EXECUTED on the date first set forth above, to be effective as ofthe date first
 above written.



 Address:


~u              ~~+,3        ~1          By:
                                                HEMANT THAKER




 This instrument was acknowledged before me on theme-play of ~ ~?~ ~ ~«~' ,~~~,         by
 HEMANT THAKER, who proved. to me on the basis of satisfactory evide ce to be the persons)
 who appeared before me.
                                                        ~                     ~~~~~~g 4 ~~~~ 996
                                                                                                ~~~~~
                                                                                                     a

                                                Notai~    l'c in and for th~~~~~~~~••a° °~~
                                                Std e of~~CC~'~~jtom ~ gy m° ~ ~tt~~.

 My Commission Expires:                                                   ~       „~~a~
                                                                                                         ~.
                                                                                               ~~


                [SIGNATURE AND ACKNOWLEDGMENT OF HEMANT THAKER]




 REINSTATEMENT
 AND MODIFICATION AGR~~M~NT —Page 13                                                       (Rev. 07-27-07)
 120693576.20
                                                   56
Case 20-69501-jwc            Doc 14           Filed 09/15/20 Entered 09/15/20 15:00:24                 Desc Main
                                             Document      Page 64 of 65



 EXECUTED on the date first set forth above, to be effective as of the date first above written.




                                                  - -►1~ ~.

                                                  U.S. BANK NATIONAL ASSOCIATION, as Trustee
                                                  for the  registered holders  of  COMNI 2012-
                                                  CCRE3   COMMERCIAL        MORTGAGE    PASS-
                                                  'THROUGH CERTIFICATES

                                                  By: Midland Loan Services, a Division of PNC Bank,
                                                  National Association, as special servicer

 Address:

   ~~' ' Cep , ~ i~ r~      `, ~~                 Name:

                                                              e~9Y1/l~.l~lg   ~ ' ".



  STATE OF ~C9„ :~f~~,                   §

 COUNTY OF~~~~f               ~~~~,,~    §


               ~.. was acknowledged before me on th ~ day of ~~"f ~ c.~~
 T is instru ent                                                                ° '' " ~~, by
       ~~     ~ -~                                 ~ ,~ ~, of Midland Loan Sexv ces, a Division of
 PNC Bank, N tional Association, as the speci e icer of Lender, a corporation organized and
 existing pursuant to the laws of the United State of A erica, on behalf of said corporation.
                                                          /°~        - ...             I~   ~   ~           ~


                                                                y P~bic i and for the ~
                                                                of          ' a'

 My Commission Expires:
       `~:~-

               hJOTARY PUBlaC -State at Kexrons
                  VEr~CslPIIR~ I... UN~CF4~ID




 REINSTATEMENT
 AND MODIFICATION AGREEMENT —Page 14                                                                (Rev. 07-27-07)
 121021595.1

                                                          57
Case 20-69501-jwc                       Doc 14          Filed 09/15/20 Entered 09/15/20 15:00:24                                                   Desc Main
                                                       Document      Page 65 of 65




                                                                         EXHIBIT A

                                                               LEGAL DESCRIPTION




 ~i~~L, ~Ilitti i~•~~ct c~~' ~Y.yr~<°I t,f'I~i i ~cl I~ i i,_~ ,Er~c~ tip in,~ ire t.;=~icf [.cat "'~t~1 c~ftlt~ E(itl~ I)i~t~ ~i ~>t'[t~.ack~l~ilG C.°t~unt~,+,
 f."►t}F c~1iC'r7tt;~~;~. ~ i~41r~'.i.~, ,~114~ t)~ t!7s;11'!(Yi~ ;~xGtt~~ll~trlt t~ti~r[Lt't1 ~l4 it~61t7~h,'ti:

 ~;~t~ l~;`~ l~c ~ .p Kf ~c~~~ai ~~c tli~. ii►~t~~~sc~;~ic~~r t~ftlt~ ~~~~i~a~~~ ri~lrt c~~"~~~~.~,~ ~1~t~j~~c~~ St~~c~t, ~(~c~.ia~~ ~ C~) f~~~~
 ~~i~}~i ~f',~~y) r~~ tl~ ilic ~_~ztc~~~ic~r~ c~fi'~I~~ ~~~~,~~~~-liri~ ~~f lN~~~ir~~t~>t~~~~~ ~~~~t~~.~1:

 'l~t I1.~'C'E ~~~~Etly~<ist •,~l;,n>> 5~~icl ric~lk! c~(`~~.i~+~ c~1'( a-ues~ ~i~r~~t, "?Sf.~5 ftci tc~ ai ~7caint <~4~e1 ti~i~ ~~•~ac ~~~.~i~~i cif"
 C~ac~itr~~~lo+.!.

 ~1'ill~~~,C;tN Ic~~~, a~~K~ ,~~i~i ri~lrt c~1~~w°<ty c~f~(;~acc~t `~t~~i~~;t i~~7i'i[7 t~T cic~~~•c.~s, .~r~ ~~t~~tt~~~s ()? sccorlcl~, [.iwi, ~~
 ciist~~s~~~ c7f I `~ .? ~ 1,. 1 t~~ ri ~~`:7i~~E;

  T'I II~~~`! f '~~~~-tl~ ~~~ ~J~~~:_,t ~._~; ~ ~~~i~a~~t~,~ t95 -~ ~ ;~~~c' . ~ :~~.t. ~~ cli~;t~t9i~~~ a>i~ `?~(~.b~' fist ic> ~x ~~c,i~~t;

 ~I"I Il~ i~~`C~E ~c~iotl~ ~? c~~:~ r~~~ =~~s) ~~~ic~l~tus #3 7~~:~.rc~ac~h 1::~~~t ~r c1~sEr~nc~c~ ~at`Ca(;.~?~) Ic:~t tea ~ ~~casr~i;

 'i'I #1.~t`E^~ ~ c:,~:~1~ ~C, c~s:4r~~ °:~ ~ ~ ~~ai«t~i~:s 1 1 ~e~i~a~cis l t~~t, ~~ clisi<~ai~~ cif ~75.~k 1 (~~~rre~) 3f~ .~1~ ~1)~c:c~~ feel
 tc~ ~ ~~{~~ztt

 7"i°Il'~i~"~ ~c~utl~ (18 ~3~~~~~c;s Mtn rnis tst~s ifi ~c~{~t~c~~ 1'~ ~ :t, ~~ e{ ~~ iM7c * i7I'CiS.17 (ra~tr~s:~~) t~7,~~~) (1~~~~{} I~.~t
 ~~a ~ ~cai7er°s°i~ rr~r~l~tut~~~~t fuu~~c~,

 'I~I~I.~vC`( ',~'c«r~1.1~ 8C~ cic~~i~~s 5l) ~niEiut~: ()~) secc~r~t.~s ~~,~c:st, x~ cli:~lta~tLu ci4 S3`1.'?(1 1~:Lt tc~ ~~Fa ~rern ~~ir~ 9<.x~~r~c~;

 I.1I[~,~v~C,'1~, ~c~~stl~ ()(~ clt:~.r~c:~ 4~~ i~~is~t►i~s 1 ~ ~e:~:~~r~tls ~~'L51. r~ cCiSt<►~zc~ taf~ 1t)~i.t>Ci i'~et tcf :ut ~~:~lc: !t?ur~<t;

 "T`l ii~"'*~~f' ~iz~ril~ ~ ~ d~~~:~r~~:~~ E ~ j~~i~~~rtis '`" ,c,.~;StEc~~        ~~t, ~ c~i:;t<~etc~ ~~( C)f~,.~tl teak t<~ ~~~n ~~x(~= d~r~~tr~~.i ~,~~ f1~~,
 ~;~~Ic^rtt ~'i;~l~~ ir~~~w,~ti~ ~;~f"t,~~~:~tt ~~1`~~1

  f '1 11 ,`~#C V; zcE~~~~~ t(~4° ~~.~ ,l~~~r~ ~ i~.;li~ a,l'~~~~y cs~'(:;~~~,~wr~ Str~c~ ~lc~rtlr ?? idc~~~~;~.; ~1~ ~7tit~a~ic. ~1f~ c~~-sAlc~:~ ~4°t~~t,.~
 eisr,~~7cc t~(' ~~1"?.7l tc:rt #i~ .t I~:,F~ii. <i«r~ ~1~c is'tt~ ~~t~i~~i K~I, I3[~.~il:~v1'~N~{..

 ('~19~C'tA.l1 ~I~ ~dC,), C"2{~-t~-tl;3-€3I x)~ti




REINSTATEMENT
AND MODIFICATION AGREEMENT —Page 15                                                                                                             (Rev. 07-27-07)
120693576.34                       58
